RÉPUBLIQUE ISLAMIQUE DE MAURITANIE

Honneur - Fraternité - Justice

CONTRAT D'EXPLORATION - PRODUCTION
ENTRE
LA REPUBLIQUE ISLAMIQUE DE MAURITANIE
ET

KOSMOS ENERGY MAURITANIA

Bloc C 12

w
ARTICLE ! :

ARTICLE 2 :

ARTICLE 3 :

ARTICLE 4 :

ARTICLE 5 :

ARTICLE 6 :

ARTICLE 7:

ARTICLE 8 :

CONFIDENTIALITE

ARTICLE 9 :

ARTICLE 10

ARTICLE 11

ARTICLE 12:

ARTICLE 13:

ARTICLE 14 :

ARTICLE 15 :

ARTICLE 16:

ARTICLE 17:

ARTICLE 18 :

ARTICLE 19 :

ARTICLE 20 :

Table de matière

DEFINITIONS

CHAMP D'APPLICATION DU CONTRAT

AUTORISATION D'EXPLORATION ….

OBLIGATION DE TRAVAUX DE RECHERCHE.

ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE TRAVAUX

OBLIGATIONS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS PETROLIERES …. 15

DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS PETROLIERES...

SURVEILLANCE DES OPERATIONS PETROLIERES ET RAPPORTS D'ACTIVITE -

EVALUATION D'UNE DECOUVERTE ET OCTROI D'UNE AUTORISATION D'EXPLOITATION... 23

: RECUPERATION DES COÛTS PETROLIERS ET PARTAGE DE LA PRODUCTION …..

: REGIME FISCAL...

PERSONNEL ….

BONUS …

PRIX ET MESURE DES HYDROCARBURES

GAZ NATUREL...

‘TRANSPORT DES HYDROCARBURES PAR CANALISATIONS..

OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR …

IMPORTATION ET EXPORTATION.

CHANGE

TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ.

ARTICLE 21

ARTICLE 22:

ARTICLE 23 :

ARTICLE 24 :

ARTICLE 25 :

ARTICLE 26 :

ARTICLE 27 :

ARTICLE 28 :

ARTICLE 29 :

ARTICLE 30

ANNEXE I : PERIMETRE DE RECHERCHE...

ANNEXE 2 : PROCEDURE COMPTABLE

ANNEXE 3 : MODELE DE GARANTIE BANCAIRE.

: PARTICIPATION DE L'ETAT …

CESSION

PROPRIETE, USAGE ET ABANDON DES BIENS...

RESPONSABILITE ET ASSURANCES...

RESILIATION DU CONTRAT .…

DROIT APPLICABLE ET STABILISATION DES CONDITIONS

FORCE MAJEURE...

ARBITRAGE ET EXPERTISE.

CONDITIONS D'APPLICATION DU CONTRAT

: ENTREE EN VIGUEUR

\T
ENTRE
La République Islamique de Mauritanie (ci-après dénommée « l'Etat »), représentée pour les besoins
des présentes par le Ministre chargé des Hydrocarbures Bruts

D’UNE PART,
ET

Kosmos Energy Mauritania, société de droit des Iles Caïmans, ayant son siège social à 4% Floor
Century Yard, Cricket Square, P.O. Box 32322, George Town, Grand Kayman KY1, 1209 (ci-après
dénommé « le Contractant »), représentée aux présentes par John R. KEMP IT , ayant tous pouvoirs et

doté de pleine autorité à l’effet des présentes

D'AUTRE PART,

L'Etat et le Contractant étant désignés ci-après collectivement "Parties" ou individuellement "Partie".

ETANT PREALABLEMENT EXPOSE CE QUI SUIT :

L'Etat, propriétaire des gisements et aceumulations naturelles d'hydrocarbures contenus dans le sol et
le sous-sol du territoire national, souhaite promouvoir la découverte et la production d'hydrocarbures
pour favoriser l'expansion économique du pays dans le cadre institué par la loi n° 2010-033 du 20

juillet 2010 portant Code des Hydrocarbures Bruts:

Le Contractant désire explorer et exploiter, dans le cadre du présent contrat d’exploration-production et
conformément au Code des Hydrocarbures Bruts, les hydrocarbures pouvant être contenus dans le
périmètre décrit en annexe 1 du présent Contrat, et a justifié la possession des capacités techniques et

financières nécessaires à cet effet.

IL À ETE CONVENU CE QUI SUIT :

4
ARTICLE 1 : DEFINITIONS

Les termes utilisés dans le présent texte ont la signification suivante :

1.1

111

ÿh

« Année Civile » signifie une période de douze (12) mois consécutifs commençant le premier
(1°) janvier et se terminant le trente et un (31) décembre suivant.

« Année Contractuelle » signifie une période de douze (12) mois consécutifs commençant à la
Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

« Annexes » signifie les annexes au présent Contrat constituées par :

“Le Périmètre de Recherche constituant l’Annexe 1
“La Procédure Comptable constituant Annexe 2

= Le modèle de garantie bancaire constituant l'Annexe 3

« Autorisation d'Exploration » signifie l'autorisation visée à l'Article 3 du présent Contrat par

laquelle l'Etat autorise le Contractant à effectuer, à titre exclusif, tous travaux de prospection,

d'exploration et de recherche d’Hydrocarbures à l’intérieur du Périmètre de Recherche.
«Autorisation d'Exploitation » signifie l'autorisation accordée au Contractant d'effectuer, à
titre exclusif, tous travaux de développement et d'exploitation des gisements d'Hydrocarbures à
l'intérieur du Périmètre d'Exploitation.

«Baril» signifie «U.S. barrel», soit 42 gallons américains (159 litres) mesurés à la
température de 60°F (15,6 °C) et à la pression atmosphérique.

«BTU » signifie unité britannique d'énergie « British Thermal Unit » tel que un million de
BTU (MMBTU) est égal à environ 1055 joules.

« Budget Annuel » signifie l'estimation détaillée du coût des Opérations Pétrolières définies

dans un Programme Annuel de Travaux.

« Code des Hydrocarbures Bruts » signifie la loi n° 2010-033 du 20 juillet 2010 portant Code
des Hydrocarbures Bruts, ses amendements et ses textes d'application, telle qu’elle est en

vigueur à la date de signature de ce Contrat.

«Code de l'Environnement » signifie la loi n° 2000-045 du 26 juillet 2000 portant Code de

l'Environnement ses amendements et ses textes d'application.

« Contractant » signifie collectivement où individuellement la (ou les) société (s) signataire (s)
du présent Contrat ainsi que toute entité ou société à laquelle serait cédé un intérêt en

application des articles 21 et 22 du présent Contrat.

dif

Â
1:12

1.19

1.23

1.24

125

1.26
127

« Contrat » signifie le présent texte et ses annexes ainsi que ses avenants.

En cas de contradiction entre les stipulations du présent texte et celles de se

stipulations du présent texte prévaudront.

« Coûts Pétroliers » signifie tous les coûts et dépenses encourus par le Contractant en exécution

des Opérations Pétrolières prévues

au présent Contrat et déterminés suivant la Procédure
Comptable, objet de l'Annexe 2 du présent Contrat.

« Date d'Effet » signifie la date d'entrée en vigueur du présent Contrat telle qu'elle est définie à
l'article 30.

« Dollar » signifie le dollar des Etats Unis d'Amérique ($).
« Etat » signifie la République Islamique de Mauritanie.

« Faute Lourde » signifie imprudence ou négligence d’une gravité telle qu’elle fait présumer

une intention de nuire de la part de son auteur.

« Gaz Humide » signifie le Gaz Naturel contenant une fraction d'éléments devenant liquides à

la pression et à la température ambiante, justifiant la réalisation d’une installation de

récupération de ces liquides.

«Gaz Naturel » signifie tous les hydrocarbures gazeux produits à partir de puits y compris le

Gaz Humide et le Gaz Sec qui peuvent être associés ou non as:

sociés à des hydrocarbures
liquides et le gaz résiduaire qui est obtenu après extraction des liquides de gaz naturel.

«Gaz Naturel Associé » signifie le Gaz Naturel existant dans un réservoir en solution avec le
Pétrole Brut ou sous forme de "Gaz Cap" en contact avec le Pétrole Brut, et qui est produit ou

peut être produit en association avec le Pétrole Brut.
«Gaz Naturel Non-Associé » signifie le Gaz Naturel à l'exclusion du Gaz Naturel Associé.

« Gaz Sec » : signifie Gaz Naturel contenant essentiellement du méthane, de l’éthane et des gaz
inertes.

« Hydrocarbures » signifie les hydrocarbures liquides et gazeux ou solides notamment les sables

et schistes bitumineux.

« LIBOR » signifie le taux d'intérêt interbancaire annuel applicable pour le Dollar tel que

publié par le Financial Times, le Wall Street Journal ou toute autre publication de référence

comparable.
« Ministère » signifie Le Ministère chargé des Hydrocarbures Bruts
« Ministre » signifie Le Ministre chargé des Hydrocarbures Bruts.

« Opérateur » signifie la société désignée à l’article 6.2 ci-dessous chargée de la conduite et de

6

iy
1.29
1.30

135

1.36

l'exécution des Opérations Pétrolières ou toute société qui lui serait ultérieurement substituée
selon les modalités applicables.

«Opérations Pétrolières » signifie toutes les opérations de recherche, d'exploitation, de
stockage, de transport et de commercialisation des hydrocarbures, y compris les opérations
d'évaluation/appréciation, de développement, de production, de séparation, de traitement
jusqu'au Point de Livraison, ainsi que de remise en état des sites et, plus généralement, toutes
autres opérations directement ou indirectement liées aux précédentes, effectuées par le
Contractant dans le cadre du présent Contrat, à l'exclusion du raffinage et de la distribution des
produits pétroliers.

« Ouguiya » signifie la monnaie de la République Islamique de Mauritanie.

« Périmètre d'Exploitation » signifie tout ou partie du Périmètre de Recherche sur lequel l'Etat,
dans le cadre du présent Contrat, accorde au Contractant une Autorisation d'Exploitation

conformément aux stipulations de l’article 9 ci-dessous.

« Périmètre de Recherche » signifie la surface définie à l'Annexe 1, diminuée, le cas échéant,
des rendus prévus à l'article 3 et/ou des Périmètres d'Exploitation, sur laquelle l'Etat, dans le
cadre du présent Contrat, accorde au Contractant une Autorisation d'Exploration conformément

aux stipulations de l'article 2.1 ci-dessous.

« Pétrole Brut » signifie tous les hydrocarbures liquides à l'état naturel ou obtenus à partir du

gaz naturel par condensation ou séparation ainsi que l’asphalte.

« Point de Livraison » signifie :
= Pour le Pétrole Brut, le point F.O.B. de chargement du Pétrole Brut, tel qu’il pourrait être

défini plus précisément par un (des) accord(s) d’enlèvement éventuel(s) entre les Parties,

“ Pour le Gaz Naturel, le point de livraison fixé d'un commun accord par les Parties

conformément à l’article 15 du présent Contrat.

«Plan de Réhabilitation » signifie le document détaillant le programme des travaux de remise
en état des sites devant être réalisé par le Contractant à l'expiration, la renonciation ou la
résiliation d'une Autorisation d'Exploitation conformément à l’article 23.2 ci-dessous.

«Programme Annuel de Travaux » signifie le document descriptif, poste par poste, des
Opérations Pétrolières devant être réalisées au cours d'une Année Civile dans le cadre du

présent Contrat préparé conformément aux stipulations des articles 4, 5 et 9 ci-dessous.
« Société Affiliée » signifie :

a) Toute société ou toute autre entité qui contrôle ou est contrôlée, directement ou

indirectement, par une société ou enti

partie aux présentes, où

14

\\ met
1.37

1.38

b) Toute société ou toute autre entité qui contrôle ou est contrôlée, directement ou

indirectement, par une soci

é ou entité qui contrôle elle-même directement ou

indirectement toute société ou entité, partie aux présentes.

Aux fins de la présente définition, le terme « contrôle » signifie la propriété directe ou indirecte
par une société ou toute autre entité d'un pourcentage d'actions où de parts sociales supérieur à
cinquante pour cent (50%) des droits de vote à l’assemblé générale d'une autre société ou

personne morale.

« Tiers » signifie toute personne physique où morale autre que l'Etat, le Contractant et les
Sociétés Affiliées du Contractant.

« Trimestre » signifie une période de trois (3) mois consécutifs commençant le premier jour de

janvier, avril, juillet ou octobre de chaque Année Civile.

ARTICLE 2 : CHAMP D'APPLICATION DU CONTRAT

Conformément au Code des Hydrocarbures Bruts, l'Etat autorise par la présente le Contractant à

effectuer à titre exclusif dans le Périmètre de Recherche défini à l’Annexe 1 les Opérations Pétrolières

utiles et nécessaires dans le cadre du présent Contrat.

2.1

22

23

24

Le présent Contrat est conclu pour la durée de l’Autorisation d'Exploration telle que prévue à
l'article 3 du présent Contrat, y compris ses périodes de renouvellement et de prorogation
éventuelles et, en cas de découverte commerciale, pour la durée des Autorisations

d'Exploitation qui auront été octroyées, telles que définies à l’article 9.11 ci-dessous.

Le présent Contrat prendra fin si, à l'expiration de l'ensemble des phases de recherche prévues
à l’article 3, le Contractant n'a pas notifié à l’Etat sa décision de développer un gisement
commercial d'Hydrocarbures et demandé conformément aux stipulations de l’article 9.5 ci-
dessous une Autorisation d'Exploitation relative à ce gisement.

En cas d'octroi de plusieurs Autorisations d'Exploitation et sauf résiliation anticipée, le présent

Contrat prendra fin à l'expiration de la dernière Autorisation d'Exploitation en cours de validité.

L'expiration, la renonciation ou la résiliation du présent Contrat pour quelque raison que ce soit
ne libère pas le Contractant de ses obligations au titre du présent Contrat, nées avant ou à
l’occasion de ladite expiration, renonciation ou résiliation, lesquelles devront être exécutées par

le Contractant.

Le Contractant aura la responsabilité de réaliser les Opérations Pétrolières prévues dans le
présent Contrat. Il s'engage pour leur réalisation à respecter les règles de l’art de l’industrie

pétrolière internationale et à se conformer aux normes et standards édictés par la réglementation

8

y

Nh mt
2.5

2.6

3.1

33

34

mauritanienne en matière de sécurité industrielle, de protection de l’environnement et de

techniques opérationnelles.

Le Contractant fournira tous les moyens financiers et techniques nécessaires au bon
déroulement des Opérations Pétrolières et supportera en totalité tous les risques liés à la
réalisation desdites Opérations et ce sans préjudice des stipulations de l’article 21 du présent
Contrat. Les Coûts Pétroliers supportés par le Contractant seront récupérables par le Contractant
conformément aux stipulations de l’article 10 ci-dessous.

Durant la période de validité du Contrat, la production résultant des Opérations Pétrolières sera

partagée entre l'Etat et le Contractant suivant les stipulations de l’article 10 ci-dessous.

ARTICLE 3 : AUTORISATION D’EXPLORATION
L’Autorisation d'Exploration à l’intérieur du Périmètre de Recherche défini à l'Annexe 1 est
accordée au Contractant pour une première phase de Quatre(4) Années Contractuelles.

Le Contractant, aura droit au renouvellement de l’ Autorisation d'Exploration deux (2) fois, pour

une période de Trois (3) Années Contractuelles €

aque fois, s’il a rempli pour la phase de
recherche précédente les obligations de travaux stipulées à l’article 4 ci -dessous et sous réserve
qu'il fournisse la garantie bancaire pour la période de renouvellement conformément à l’article

4.6 ci -dessous.

Conformément aux dispositions de l'Article 21 du Code des Hydrocarbures Bruts, si à
l'expiration d’une quelconque phase de la période de recherche définie à l'article 3.1 ou 3.2 ci-
dessus, des travaux sont effectivement en cours de réalisation, le Contractant aura droit, en cas
de demande dûment motivée, à une extension exceptionnelle de ladite phase pour une durée
n’excédant pas douze (12) mois.

Si le Contractant découvre un où plusieurs gisements d'Hydrocarbures pour lesquels il ne peut

présenter de déclaration de commercialité avant la fin de la troisième phase de la période de

recherche conformément à l’article 9.5 ci -dessous, en raison de l'éloignement du gisement par
rapport aux points possibles de livraison sur le territoire mauritanien et de l'absence
d’infrastructures de transport par canalisation, ou de l'absence de marché pour la production du
Gaz Naturel, il peut solliciter une prorogation de l’Autorisation d'Exploration pour une durée
maximale de trois (3) ans pour les gisements de Pétrole ou de Gaz Humide et de cinq (5) ans
pour les gisements de Gaz Sec, le Périmètre de Recherche étant alors réduit aux limites

Pi

sumées du ou des gisements en question.

Dans le cas où une telle prorogation est accordée, le Contractant devra fournir au Ministre dans

9

5
3.6

39

les soixante (60) jours suivant la fin de chaque Année Civile de la période de prorogation un
rapport démontrant le caractère commercial où non du ou des gisements concernés, et, en cas de
gisement de Gaz Naturel, les résultats des travaux et études menées conformément à l’article 15

ci-dessous.

Pour chaque renouvellement ou prorogation, en dehors de l'extension visée à l’article 3.3, le
Contractant devra déposer une demande auprès du Ministre au plus tard deux (2) mois avant

l'expiration de la phase de recherche en cours.
Les renouvellements seront constatés par arrêté du Ministre tandis que les prorogations le seront
par décret pris en Conseil des Ministres ; ces actes prendront effet à compter du jour suivant

l'expiration de la période précédente.

Le Contractant s'engage à rendre à l'Etat au moins vingt-cinq pour cent (25%) de la superficie
initiale du Périmètre de Recherche à l’occasion de chaque renouvellement de celui-ci, de façon
à ne conserver durant la deuxième phase de la période de recherche, qu'au plus soixante-quinze
pour cent (75%) de la superficie initiale du Périmètre de Recherche et durant la troisième phase
de la période de recherche, qu’au plus cinquante pour cent (50%) de la superficie initiale du
Périmètre de Recherche.

Pour l'application de l’article 3.7 ci-dessus :

a) Les surfaces ayant préalablement fait l’objet d’un rendu volontaire au titre de l’article 3.9
ci-dessous et les surfaces déjà couvertes par des Autorisations d'Exploitation viendront en
déduction des surfaces à rendre ;

b) Le Contractant aura le droit de fixer l'étendue, la forme et l'emplacement de la portion du
Périmètre de Recherche qu’il entend conserver. Toutefois, la portion rendue devra être
constituée d’un périmètre de forme géométrique simple, délimité par des lignes Nord-Sud,
Est-Ouest ou par des limites naturelles ou des frontières. Le rendu de surface est fait
suivant le découpage cadastral à partir de l’une des extrémités du périmètre d'exploration

initial ou résiduel et de façon contigüe.

c) La demande de renouvellement devra être accompagnée d’un plan portant indication du

Périmètre de Recherche conservé ainsi que d’un rapport précisant les travaux effectués

depuis la Date d’Effet sur les surfaces rendues et les résultats obtenus.

Le Contractant peut à tout moment, sous préavis de trois (3) mois, notifier au Ministre qu’il
renonce à tout ou partie du Périmètre de Recherche. Dans le cas d’une renonciation totale, il est

mis fin automatiquement à l’Autorisation d'Exploration à la date de ladite notification. En cas

10

4
3.10

4.1

42

43

de renonciation partielle, les stipulations de l’article 3.8 ci-dessus seront applicables.

Dans tous les cas, aucune renonciation volontaire au cours d’une phase de la période de
recherche ne réduira les engagements de travaux d'exploration stipulés à l’article 4 ci-dessous

pour ladite période ni ne mettra fin à la garantie bancaire correspondante.

Sauf en cas de prorogation conformément aux articles

3.3 et 3.4 ci-dessus, à l'expiration de la
troisième phase de la période de recherche, le Contractant devra rendre la surface restante du
Périmètre de Recherche, en dehors des surfaces déjà couvertes par des Périmètres
d'Exploitation.

Nonobstant les stipulations du paragraphe précédent, et conformément aux dispositions de
l’article 26 du Code d'Hydrocarbures Bruts, l’Autorisation d’Exploration demeure en vigueur
jusqu’à la soumission par le Contractant d'une demande pour une Autorisation d'Exploitation
conformément aux délais prévus à l’article 9.

ARTICLE 4 : OBLIGATION DE TRAVAUX DE RECHERCHE
Durant la première phase de la période de recherche de Quatre (4) Années Contractuelles
définie à l'article 3.1 ci-dessus, le Contractant s'engage à effectuer des travaux suivants :

“Acquisition de deux mille (2000) km de sismique 2D
Lesdits travaux devront démarrer dans les douze (12) mois suivant la Date d'Effet.

Durant la deuxième phase de la période de recherche de trois (3) Années Contractuelles définie

à l'article 3.2 ci-dessus, le Contractant s'engage à effectuer des travaux suivants :
Acquisition de mille (1000) km carrés de sismique 3D :

Forage d’un (1) puits d'exploration : à un profondeur de deux mille cinq cent (2500) mètres
au-dessous de fond de la mer.

Lesdits travaux devront démarrer dans les six (6) mois suivant le début de la phase en question.

Durant la troisième phase de la période de recherche de Trois (3) Années Contractuelles définie

à l'article 3.2 ci-dessus, le Contractant s'engage à effectuer des travaux suivants :

Forage d’un (1) puits d'exploration à un profondeur de deux mille cinq cent (2500) mètres

11

5
44

45

4.6

au-dessous de la ligne de boue.

Lesdits travaux devront démarrer dans les trois (3) mois suivant le début de la phase en
question.

Chacun des forages d'exploration susvisés sera réalisé jusqu'à la profondeur minimale prévue
ci-dessus, ou à une profondeur moindre, sur autorisation du Ministre, si la poursuite du forage,
effectué selon les règles de l’art en usage dans l'industrie pétrolière internationale, est exclue

pour l'une ou l'autre des raisons suivantes :

a) Le socle est rencontré à une profondeur inférieure à la profondeur minimale susvisée ;

b) La poursuite du forage présente un danger manifeste en raison de l'existence d’une

pression de couche anormale ;

c) Des formations rocheuses sont rencontrées dont la dureté ne permet pas en pratique

l'avancement du forage conduit avec les moyens d'équipement appropriés ;

d) Des formations pétrolifères sont rencontrées dont la traversée nécessite pour leur
protection la pose de tubages ne permettant pas d'atteindre la profondeur minimale

susvisée.

Dans chacun des cas visés ci-dessus, le Contractant informera le Ministre et sera autorisé à

suspendre le forage et ledit forage sera réputé avoir été foré à la profondeur minimale susvisée.

Si le Contractant, au cours soit de la première phase de la période de recherche, soit de la
deuxième phase de la période de recherche, définies respectivement aux articles 3.1 et 3.2 ci-
dessus, réalise un nombre de forages d'exploration supérieur aux engagements minima stipulés
respectivement aux articles 4.1 et 4.2 ci-dessus pour ladite phase, les forages d'exploration
excédentaires pourront être reportés sur la ou les phases suivantes de la période de recherche et
viendront en déduction des engagements minima de travaux stipulés pour la ou lesdites phases.

Aux fins de l'application des articles 4.1 à 4.5 ci-dessus, les forages effectués dans le cadre d'un
programme d'évaluation d'une découverte ne seront pas considérés comme des forages
d'exploration et, en cas de découverte d'Hydrocarbures, seul un puits par découverte sera réputé

être un forage d'exploration.

Dans les trente (30) jours suivant la Date d'Effet, le Contractant devra remettre au Ministre une

garantie bancaire émise par une banque internationale de premier rang, conformément à

ri

NN A as
M
5.1

l’Annexe 3 de Neuf millions de Dollars ($ 9 000 000), couvrant ses engagements minima de

travaux pour la première phase de la période de recherche définie à l'article 4.1 ci-dessus.

En cas de renouvellement de l'Autorisation d'Exploration, le Contractant devra également
remettre au Ministre, dans les trente (30) jours suivant réception de l'arrêté du Ministre
constatant le renouvellement, une garantie bancaire émise par une banque internationale de
premier rang conformément à l’Annexe 3 de vingt-sept millions de Dollars ($27 000 000) pour
la deuxième Phase de la période de recherche et de vingt-deux millions de Dollars
($ 22 000 000) couvrant ses engagements minima de travaux pour la phase concernée.

Si au terme d'une phase quelconque de la période de recherche ou en cas de renonciation totale
ou de résiliation du Contrat, les travaux de recherche n'ont pas atteint les engagements minima
souscrits au présent article 4, le Ministre aura le droit d'appeler la garantie pour un montant égal
au montant de la garantie après déduction du coût estimé des travaux minima éventuellement

exécutés.

Ce coût sera forfaitairement calculé en utilisant les coûts unitaires suivants :

a) quatre mille cinq cent Dollars ($ 4 500) par kilomètre de sismique 2D;
b) Cinq mille Dollars ($ 5 000) par kilomètre carré de sismique 3D;

c) vingt-deux millions de Dollars ($ 22 000 000) par forage d'exploration.

Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations minimales de
travaux de recherche au titre de l'article 4 du présent Contrat ; le Contractant pourra, sauf en cas
d'annulation de l'Autorisation d'Exploration pour un manquement majeur au présent Contrat,
continuer à bénéficier des stipulations dudit Contrat et, en cas de demande recevable, obtenir le

renouvellement de l'Autorisation d'Exploration.

ARTICLE 5 : ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

Au plus tard deux (2) mois après la Date d'Effet, le Contractant préparera et soumettra au
Ministère pour approbation un Programme Annuel de Travaux, détaillé poste par poste, y
compris le Budget Annuel correspondant pour l'ensemble du Périmètre de Recherche en
spécifiant les Opérations Pétrolières se rapportant à la période allant de la Date d'Effet au 31
décembre suivant.

Ensuite, au plus tard trois (3) mois avant le début de chaque Année Civile, le Contractant

13

A |

&
52

53

préparera et soumettra au Ministère pour approbation un Programme Annuel de Travaux
détaillé poste par poste y compris le Budget Annuel correspondant pour l'ensemble du Périmètre
de Recherche puis, le cas échéant, pour le ou les Périmètre(s) d'Exploitation en spécifiant les
Opérations Pétrolières qu'il se propose de réaliser au cours de | Année Civile suivante.

Chaque Programme Annuel de Travaux et le Budget Annuel correspondant seront subdivisés
entre les différentes activités d'exploration, et s'il y a lieu, d'évaluation pour chaque découverte,

de développement et de production pour chaque gisement commercial.

Si le Ministère estime que des révisions où modifications au Programme Annuel de Travaux et
au Budget Annuel correspondant sont nécessaires et utiles, il doit le notifier par écrit au
Contractant avec toutes les justifications jugées utiles dans un délai de soixante (60) jours
suivant leur réception. Dans ce cas, le Ministère et le Contractant se réuniront aussi rapidement
que possible pour étudier les révisions où modifications demandées et établir d’un commun
accord le Programme Annuel de Travaux et le Budget Annuel correspondant dans leur forme
définitive, suivant les règles de l'art en usage dans l'industrie pétrolière internationale. La date
d'adoption du Programme Annuel de Travaux et du Budget Annuel correspondant sera la date
de l'accord mutuel susvisé.

En l'absence de notification par le Ministère au Contractant de son désir de ré

on où
modification dans le délai de soixante (60) jours susvisés, ledit Programme Annuel de Travaux
et le Budget Annuel correspondant seront réputés acceptés par le Ministère à la date d'expiration
dudit délai.

Dans tous les cas, chaque opération du Programme Annuel de Travaux, pour laquelle le
Ministère n'aura pas demandé de révision ou modification, devra être réalisée par le Contractant

dans les délais prévus.

Les Parties admettent que les résulta

s acquis au cours du déroulement des travaux où que des
circonstances particulières peuvent justifier des changements au Programme Annuel de Travaux
et au Budget correspondant. Dans ce cas, après notification au Ministère, le Contractant pourra
effectuer de tels changements sous réserve que les objectifs fondamentaux dudit Programme

Annuel de Travaux ne soient pas modifiés.

A 7
6.1

6.2

6.3

6.4

ARTICLE 6 : OBLIGATIONS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

Sans préjudice des stipulations de l’article 21 ci-dessous, le Contractant devra fournir tous les
fonds nécessaires et acheter ou louer tous les matériels, équipements et matériaux
indispensables à la réalisation des Opérations Pétrolières. . Le Contractant est responsable de la
préparation et de l'exécution des Programmes Annuels de Travaux qui devront être réalisés de
la manière la plus appropriée en respectant les règles de l'art en usage dans l'industrie pétrolière
internationale.

A la Date d'Effet du présent Contrat, Kosmos Energy Mauritania est désignée comme
Opérateur et sera responsable de la conduite et de l'exécution des Opérations Pétrolières.
L'Opérateur, au nom et pour le compte du Contractant, communiquera au Ministre tous
rapports, informations et renseignements visés dans le présent Contrat. Tout changement
d'Opérateur envisagé par les entités du Contractant devra recevoir l'approbation préalable du
Ministre, laquelle ne sera pas refusée sans raison dûment motivée.

L'Opérateur doit maintenir pendant la durée du Contrat en Mauritanie, une succursale qui sera
notamment dotée d'un responsable ayant autorité pour la conduite des Opérations Pétrolières et

auquel pourra être remise toute notification au titre du présent Contrat.

Le Contractant devra au cours des Opérations Pétrolières prendre toutes les mesures nécessaires

à la protection de l'environnement.

Il devra en particulier, pour toute Opération Pétrolière soumise à autorisation préalable selon le
Code de l'Environnement, soumettre au Ministre, selon le cas, les études ou notices d'impact
environnemental requises pour ce type d'opération, réaliser les mesures et observer les
restrictions prévues au plan de gestion environnementale, fournir les déclarations et se

soumettre aux contrôles prévus par le Code de l'Environnement.
Le Contractant devra en outre prendre toutes les dispositions raisonnables selon les règles de
l'art de l’industrie pétrolière internationale pour :
a) s'assurer que l'ensemble des installations et équipements utilisés pour les besoins des
Opérations Pétrolières soient à tout moment en bon état et en conformité avec les normes
applicables, y compris celles qui résultent des conventions internationales ratifiées par la

République Islamique de Mauritanie et relatives à la prévention de la pollution ;
b) éviter les pertes et rejets :
-_ d'Hydrocarbures, y compris le brulage à la torche du Gaz Naturel (à l'exception des cas

prévus à l’article 40 de la loi portant Code des Hydrocarbures Bruts, sous peine d’une

15

A ss

Was
6.6

6.7

amende dont le montant sera déterminé ultérieurement, par un décret pris en Conseil des
Ministres, et qui n'excèdera en aucune circonstance vingt (20) pour cent du prix du

marché du gaz pour le Gaz Naturel, ayant cours en Mauritanie),

L’amende susvisée n’est considérée ni comme Coût Pétrolier récupérable ni comme charge

déductible.
c) NON APPLICABLE

d) stocker les Hydrocarbures produits dans les installations et réceptacles construits à cet
effet ;
€) sans préjudice des stipulations de l’article 23.2 ci-dessous, démanteler les installations qui

ne seront plus nécessaires aux Opérations Pétrolières et remettre en état les sites ;

f) et, généralement prévenir la pollution du sol et du sous-sol, de l'eau et de l'atmosphère,

ainsi que les dégradations de la faune et de la flore.

Le Contractant devra au cours des Opérations Pétrolières prendre toutes les mesures nécessaires
pour assurer la sécurité et protéger la santé des personnes selon les règles de l’art de l’industrie
pétrolière internationale et la réglementation mauritanienne en vigueur, et notamment mettre en
place:

a) des moyens appropriés de prévention, de réponse rapide et de prise en charge des risques, y
compris les risques d’éruption (blow-out ) ;

b) des mesures d’information, de formation et des moyens adaptés aux risques encourus, y
compris les équipements de protection individuelle, les matériels de lutte contre l'incendie

ainsi que les moyens de premier secours et d'évacuation prompte des victimes.

Tous les travaux et installations érigés par le Contractant en vertu du présent Contrat devront,

selon la nature et les circonstances, être construits, indiqués, balis

és et équipés de façon à laisser
en tout temps et en toute sécurité le libre passage à l'intérieur du Périmètre de Recherche et du

(ou des) Périmètre(s) d'Exploitation.

Dans l'exercice de son droit de construire, exécuter des travaux et maintenir toutes les

installations nécessaires aux fins du présent Contrat, le Contractant ne devra pas occuper des

terrains situés à moins de cinq cents (500) mètres de tous édifices religieux, culturels ou non,

lieux de sépulture, enclos murés, cours et jardins, habitations, groupes d'habitations, villages,

16

sf
6.8

6.9

LA’

72

73

agglomérations, puits, points d'eau, réservoirs, rues, routes, chemins de fer, conduites d'eau,
canalisations, travaux d'utilité publique, ouvrages d'art, sans l'accord préalable du Ministre. Le

Contractant sera tenu de réparer tous dommages que ses travaux auront pu occasionner.

Le Contractant s'engage à accorder sa préférence aux entreprises et produits mauritaniens, à
conditions équivalentes en termes de prix, quantité, qualité, conditions de paiement et délai de
livraison, et à requérir de ses sous-traitants un engagement similaire.

Tous les contrats d'approvisionnement, de construction ou de service d'une valeur supérieure à
sept cent cinquante mille ($ 750 000) de Dollars s’il s’agit de travaux de recherche/appréciation

et un million cinq cent mille ($ 1500 000) de Dollars s'il s’agit de travaux de
développement/exploitation, doivent faire l’objet d’appels d'offres parmi des candidats

mauritaniens et étre

ngers, sauf accord préalable du Ministre.

Des copies de tels contrats conclus au cours de chaque Trimestre seront transmises au Ministre

dans les trente (30) jours suivant la fin du Trimestre concerné.

Le Contractant s'engage à accorder sa préférence, à conditions économiques équivalentes, à

l'achat des biens nécessaires aux Opérations Pétrolières, par rapport à leur location où à toute

autre forme de bail, et à requérir de ses sous-traitants un engagement similaire.

A cet effet, chaque Budget Annuel visé à l’article 5 devra préciser tous les projets de contrats de

location d'une valeur annuelle supérieure à sept cent cinquante mille (750 000) Dollars.

ARTICLE 7 : DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

Le Contractant a le droit exclusif d'effectuer les Opérations Pétrolières à l'intérieur du Périmètre
de Recherche ou de tout Périmètre d'Exploitation qui en découle, dès lors que celles-ci sont
conformes aux termes et conditions du présent Contrat, du Code des Hydrocarbures Bruts ainsi
qu'aux dispositions des lois et règlements en vigueur en Mauritanie, et qu'elles sont exécutées
selon les règles de l'art de l'industrie pétrolière internationale.

Aux fins de l'exécution des Opérations Pétrolières, le Contractant bénéficie des droits prévus à

l’article 54 du Code des Hydrocarbures Bruts.

Les frais, indemnités, et en général toutes charges découlant de l'occupation des terrains visée

17

A .
74

#9

7.6

8.1

aux articles 55 à 57 du Code des Hydrocarbures Bruts seront à la charge du Contractant et
seront récupérables en tant que Coûts Pétroliers conformément aux stipulations de l’article 10.2
ci-dessous.

L'expiration d'une Autorisation de Recherche où d’une Autorisation d'Exploitation, ou le rendu
obligatoire ou volontaire, partiel ou total d’un Périmètre de Recherche ou d’un Périmètre

d'Exploitation est sans effet à l'égard des droits résultant de l'article 7.2 ci-dessus pour le

Contractant, sur les travaux et installations réalisés en application des stipulations du présent

être utilisés dans le cadre

article 7 sous réserve que lesdits travaux et installations continuent
de l'activité du Contractant sur la partie conservée ou sur d'autres périmètres de recherche ou
d'exploitation en Mauritanie.

Sous réserve des stipulations des articles 6.8 et 6.9 ci-dessus, le Contractant a la liberté de choix
des fournisseurs et des sous-traitants et bénéficie du régime douanier prévu à l'article 18 du

présent Contrat.

Sauf stipulations contraires du Contrat, aucune restriction ne sera apportée à l'entrée, au séjour,
à la liberté de circulation, d'emploi et de rapatriement des personnes et de leurs familles ainsi
que de leurs biens, pour les employés du Contractant et ceux de ses sous-traitants sous réserve
du respect de la législation et la réglementation du travail ainsi que des lois sociales en vigueur
en Mauritanie.

Le Ministère facilitera la délivrance au Contractant, ainsi qu'à ses agents, à ses sous-traitants et
à leurs familles, de toutes autorisations administratives éventuellement requises en relation avec
les Opérations Pétrolières effectuées dans le cadre du présent Contrat, y compris les visas

d'entrée et de sortie.

ARTICLE 8 : SURVEILLANCE DES OPERATIONS
PETROLIERES ET RAPPORTS D'ACTIVITE -
CONFIDENTIALITE

Les Opérations Pétrolières seront soumises à la surveillance du Ministère conformément aux
dispositions du Titre VIIT du Code des Hydrocarbures Bruts. Les représentants du Ministère
dûment mandatés auront notamment le droit de surveiller les Opérations Pétrolières, d'inspecter
les installations, équipements, matériels et d’auditer les procédures, normes, enregistrements et
livres afférents aux Opérations Pétrolières. Lesdits représentants feront de leur mieux pour ne

pas gêner le déroulement normal des Opérations Pétrolières conduites par le Contractant.

Jg
82

Aux fins de permettre l'exercice des droits visés ci-dessus, le Contractant fournira aux
représentants du Ministère et aux autres agents de l'Etat chargés de la supervision des

Opérations Pétrolières une assistance raisonnable en matière de moyens de tr:

port et

d'hébergement. Les dépenses raisonnables de transport et d'hébergement directement liées à la

surveillance et à l'inspection seront à la charge du Contractant. Lesdites dépenses seront
considérées comme des Coûts Pétroliers récupérables selon les stipulations de l'article 10.2 du
présent contrat et comme charges déductibles aux fins du calcul du Bénéfice Industriel et
Commercial.

Le Contractant tiendra le Ministère régulièrement informé du déroulement des Opérations

Pétrolières. Il devra notamment fournir au Ministère les programmes et informations suivants:
a) Un programme de travaux pour toute campagne géologique ou géophysique, trente (30)
jours au moins avant le début de la campagne en question et précisant notamment sa
localisation, ses objectifs, les techniques et équipements utilisés, le nom et l'adresse de
l'entreprise qui réalisera les travaux, la date de démarrage et la durée projetée, le nombre

de kilomètre de lignes

ismiques, les coûts estimés et les moyens de sécurité mis en place

‘usage d’explosifs est envisagé.

b) Un programme de travaux pour tout forage, trente (30) jours au moins avant le démarrage

du forage en question et précisant notamment sa localisation précise, un descriptif détaillé
des travaux envisagés, y compris les techniques de forage et les opérations associées, sa
profondeur, son objectif géologique, la date de démarrage et la durée projetée, les coûts
estimés du programme, un résumé des données géologiques et géophysiques ayant motivé
la décision du Contractant, le nom et l'adresse de l’entreprise de forage ainsi que la
désignation de la plate forme de forage, le nom et l’adresse de tous autres sous-traitants

recrutés pour cette opération, et les mesures de sécurité envisagées.

c) Un préavis de trente (30) jours concernant tout abandon d’un puits producteur et de

quarante-huit (48) heures s’il s’agit d’un puits non-producteur.

d

Un préavis de quarante-huit (48) heures concernant toute suspension de forage ou toute

reprise de forage suspendu pour plus de trente (30) jours.

Tout accident impliquant un arrêt de travail, un décès ou un dommage matériel important dans
le cadre des Opérations Pétrolières devra immédiatement et au plus tard dans les vingtquatre

(24) heures être notifié au Ministre.

19

A

we
83 Le Ministre peut exiger du Contractant la réalisation, à la charge de ce dernier, de tous travaux
nécessaires pour assurer la sécurité et l'hygiène dans le cadre des Opérations Pétrolières

conformément à l’article 6.5 ci-dessus.

8.4 Le Ministère aura accès à toutes les données originales résultant des Opérations Pétrolières
entreprises par le Contractant à l'intérieur du Périmètre de Recherche et du ou des Périmètres
d'Exploitation tels que rapports géologiques, géophysiques, pétro-physiques, de forage, de mise
en exploitation et de tous autres rapports généralement requis pour les Opérations Pétrolières.

8.5 Le Contractant s'engage à fournir au Ministère les rapports périodiques suivan

a) Des rapports journaliers sur les activités de forage;
b) Des rapports hebdomadaires sur les travaux de géophysique ;

c) A compter de l'octroi d'une Autorisation d'Exploitation, dans les quinze (15) jours suivant

la fin de chaque Trimestre, un rapport détaillé sur les activités de développement ;

d) A compter du démarrage de la production, dans les quinze (15) jours suivant la fin de
chaque mois, un rapport d'exploitation précisant notamment chacune des quantités
d'Hydrocarbures produites, utilisées dans les Opérations Pétrolières, stockées; perdues ou
brulées, et vendues, au cours du mois précédent ainsi qu’une estimation de chacune des
quantités en question pour le mois en cours. Pour ce qui concerne les Hydrocarbures
vendus, le rapport précisera pour chaque vente l'identité de l’acheteur, la quantité vendue

et le prix obtenu ;

e) Dans les quinze (15) jours suivant la fin de chaque Trimestre, un rapport relatif aux
Opérations Pétrolières réalisées pendant le Trimestre écoulé, comprenant notamment une
description des Opérations Pétrolières réalisées et un état détaillé des Coûts Pétroliers
engagés, ventilés notamment par Périmètre de Recherche/ Exploitation et par nature;

f) Dans les trois (3) mois suivant la fin de chaque Année civile, un rapport relatif aux
Opérations Pétrolières réalisées pendant l'Année Civile écoulée, ainsi qu'un état détaillé
des Coûts Pétroliers engagés ventilés notamment par Périmètre de Recherche/ Exploitation
et par nature et un état du personnel employé par le Contractant, indiquant le nombre
d'employés, leur nationalité, leur fonction, le montant total des salaires ainsi qu'un rapport

sur les soins médicaux et l'instruction qui leur sont donnés.

g) Tout autre rapport généralement requis dans le cadre des Opérations Pétrolières.

20

Us
8.6

8.7

En outre, les rapports, données et documents suivants seront fournis au Ministère dans le mois

suivant leur établissement ou leur obtention:

a)

b)

c)

d)

e)

ÿ

8)

h)

Deux (2) exemplaires des rapports géologiques réalisés dans le cadre de l'exploration ;

Deux (2) exemplaires des rapports géophysiques réal dans le cadre de l'exploration. Le
Ministère aura accès aux originaux de tous les enregistrements réalisés (bandes

magnétiques ou autre support) et pourra, sur sa demande, en obtenir des copies ;

Deux (2) exemplaires des rapports d'implantation et de fin de forage pour chacun des

forages réalisés ;

Deux (2) exemplaires de toutes les mesures, tests, ess

is et diagraphies enregistrés en cours

de forage (rapports de fin de forage);

Deux (2) exemplaires de chaque rapport d'analyses (pétrographie, bio stratigraphie,
géochimie ou autre) effectuées sur les carottes, les déblais ou les fluides prélevés dans
chacun des forages réalisés y compris les supports de reproduction adéquats des
photographies y afférentes;

Une portion représentative des carottes prises, des déblais de forage prélevés dans chaque
puits ainsi que des échantillons des fluides produits pendant les tests ou essais de
production seront également fournis dans les délais raisonnables.

En outre, le Contractant pourra exporter librement des échantillons des carottes prises, des
déblais de forage prélevés et des fluides produits;

Et d’une façon générale, deux (2) exemplaires de tous autres rapports généralement requis

pour les Opérations Pétrolières.

Les rapports, études et autres résultats visés au présent article 8.6, ainsi que ceux visés à l’article

8.5 ci-dessus, seront fournis sur supports adéquats en format numérique et/ou papier.

Les Parties s'engagent à considérer comme confidentielles et à ne pas communiquer à des Tiers

ou publier, sauf accord préalable du Ministre, les données et informations de nature technique

se rapportant aux Opérations Pétrolières et qui ne seraient pas déjà dans le domaine public,

pendant toute la durée du Contrat.

En cas de rendu de surface ou de renonciation à un périmètre, le Contractant s'engage à

considérer comme confidentielles et à ne pas communiquer à des Tiers ou publier, sauf accord

préalable du Ministre, les données et informations se rapportant au périmètre en question et qui

\

21

JW

ru
8.8

89

ne seraient pas déjà dans le domaine public.

Après la renonciation, la résiliation ou l'expiration du Contrat, le Contractant s'engage à
considérer comme confidentielles et à ne pas communiquer à des Tiers ou publier, sauf accord
préalable du Ministre les données et informations se rapportant aux Opérations Pétrolières et qui

ne seraient pas déjà dans le domaine public.

Nonobstant les stipulations de l’article 8.7, l'Etat pourra communiquer les données et
informations:

a) À tous fournisseurs de services et consultants professionnels intervenant dans le cadre du
contrôle des Opérations Pétrolières, après obtention d’un engagement similaire de

confidentialité;

b) À toute banque, institution ou établissement financier auprès desquels une entité de l'Etat
sollicite ou obtient un financement, après obtention d’un engagement similaire de

confidentialité ;

c) Dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou

arbitrale.

Nonobstant les stipulations de l’article 8.7, le Contractant pourra communiquer les données et

informations:

a) À toute Société Affiliée liée par un engagement similaire de confidentialité ;

b) À tous fournisseurs de services et consultants professionnels intervenant dans le cadre des

Opérations Pétrolières, après obtention d’un engagement similaire de confidentialité;

©} À toute société intéressée de bonne foi dans la réalisation d’une cession éventuelle, après
obtention de cette société, d’un engagement de garder confidentiels ces informations et

renseignements et de les utiliser aux seules fins de ladite cession;

d) À toute banque où établissement financier auprès desquels une entité du Contractant
sollicite ou obtient un financement, après obtention d’un engagement similaire de

confidentialité;

e) Lorsque et dans la mesure où le règlement d’une bourse de valeurs reconnue l'exige ;

22

JC

ù #
9.1

92

f) dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou

arbitrale.

Le Contractant devra rapporter au Ministre dans les plus brefs délais toute information relative

aux substances minérales rencontrées durant les Opérations Pétrolières.

Le Contractant devra participer à la mise en œuvre de l'Initiative pour la Transparence des

Industries Extractives (ITIE) conformément à l’article 98 du Code des Hydrocarbures Bruts.

ARTICLE 9 : EVALUATION D'UNE DECOUVERTE ET
OCTROI D’UNE AUTORISATION D'EXPLOITATION

Si le Contractant découvre des Hydrocarbures dans le Périmètre de Recherche, il devra le
notifier par écrit au Ministre aussitôt que possible et effectuer, conformément aux règles de l'art
en usage dans l'industrie pétrolière internationale, les tests nécessaires. Dans les trente (30)
jours suivant la date de fermeture provisoire ou d'abandon du puits de découverte, le
Contractant devra soumettre au Ministre un rapport donnant toutes les informations afférentes à
ladite découverte et formulant les recommandations du Contractant sur la poursuite ou non de

son évaluation.

Si le Contractant désire entreprendre les travaux d'évaluation de la découverte susvisée, il devra
soumettre avec diligence au Ministre pour approbation le programme des travaux d'évaluation,
le calendrier de réalisation et l'estimation du budget correspondant, au plus tard dans les six (6)
mois suivant la date de notification de la découverte visée à l'article 9.1 ci-dessus.

Le Contractant devra alors engager avec le maximum de diligence les travaux d'évaluation

conformément au programme établi, étant entendu que les

pulations des articles 5.2 et 5.3 ci-

dessus s'appliqueront audit programme.

Dans les trois (3) mois suivant l'achèvement des travaux d'évaluation, et au plus tard trente (30)
jours avant l'expiration de la troisième phase de la période de recherche définie à l'article 3.2,
éventuellement prorogée conformément aux stipulations des articles 3.3 et 3.4 ci-dessus, le
Contractant soumettra au Ministre un rapport détaillé donnant toutes les informations
techniques et économiques relatives au gisement ainsi découvert et évalué, et établissant le

caractère commercial où non de ladite découverte.

23

A JŒ

\\ mp
94

9.5

Ce rapport inclura notamment les informations suivantes : les carac

iques géologiques,

pétrophysiques et la délimitation estimée du gisement; les résultats des tests et essais de
production réalisés; la nature, les propriétés et le volume des Hydrocarbures qu'il renferme, une

étude technico-économique préliminaire de la mise en exploitation du gisement.

Toute quantité d’Hydrocarbures produite à partir d'une découverte avant que celle-ci n'ait été
déclarée commerciale, si elle n'est pas utilisée pour la réalisation des Opérations Pétrolières ou

perdue, sera soumise aux stipulations de l'article 10 du présent Contrat.

Un gisement considéré par le Contractant comme commercialement exploitable lui donne droit
à une Autorisation d'Exploitation. Dans ce cas, le Contractant soumettra au Ministre, dans les
trois (3) mois suivant la soumission du rapport visé à l'article 9.3 ci-dessus, et au plus tard trente
(30) jours avant l'expiration de la troisième phase de la période de recherche définie à l'article
3.2, éventuellement prorogée conformément aux stipulations des articles 3.3 et 3.4 ci-dessus,
une demande d'Autorisation d'Exploitation. Ladite demande précisera la délimitation latérale et
stratigraphique du Périmètre d'Exploitation, lequel ne portera que sur les limites présumées du
gisement découvert et évalué à l'intérieur du Périmètre de Recherche alors en cours de validité
et sera accompagnée des justifications techniques nécessaires à ladite délimitation. La demande
d'Autorisation d'Exploitation susvisée sera accompagnée d'un programme de développement et
de production détaillé, comprenant notamment pour le gisement concerné:
a) Une estimation des réserves récupérables, prouvées et probables et du profil de production
correspondant, ainsi qu'une étude sur les méthodes de récupération des Hydrocarbures et la

valorisation du Gaz Naturel;

b) La description des travaux et ins

allations nécessaires à la mise en exploitation du

gisement, tels que le nombre de puits, les installations requises pour la production, la

séparation, le traitement, le stockage et le transport des Hydrocarbure:

c) Le programme et le calendrier de réalisation desdits travaux et installations, y compris la

date de démarrage de la production;

d) L'estimation des investissements de développement et des coûts d'exploitation éclatés par

année ainsi qu'une étude économique confirmant le caractère commercial du gisement ;

e) Les modalités de financement de ces investissements par chacune des entités constituant le

Contractant :

24

q L
9.6

97

9.8

f) L'étude d'impact sur l’environnement du projet de développement, réalisée par le

Contractant conformément aux dispositions du Code de l'Environnement.

g) Un schéma indicatif de Plan de Réhabilitation pour la remise en état des sites à la fin de

l'exploitation.

Le Ministre pourra proposer des révisions ou modifications au programme de développement et
de production susvisé, ainsi qu'au Périmètre d'Exploitation demandé, en les notifiant au
Contractant avec toutes les justifications jugées utiles, dans les quatre-vingt-dix (90) jours
suivant la réception dudit programme. Les stipulations de l'article 5.2 ci-dessus s'appliqueront

audit programme en ce qui concerne son adoption.

Lorsque les résultats acquis au cours du développement justifient des changements au
programme de développement et de production, ledit programme pourra être modifié en

utilisant la même procédure que celle visée ci-dessus pour son adoption initiale.

L’Autorisation d'Exploitation sera accordée par le Ministre dans les quarante-cinq (45) jours
suivant la date d'adoption par les Parties du programme de développement et de production.
L'octroi d’une Autorisation d'Exploitation entraine l'annulation de Autorisation d’Exploration
à l’intérieur du Périmètre d'Exploitation, mais la laisse subsister à l’extérieur de ce périmètre
jusqu’à sa date d'expiration sans modifier les engagements minima de travaux d'exploration

prévus à l’article 4 ci-dessus pour la phase en question de la période de recherche.

Si le Contractant effectue plusieurs découvertes commerciales dans le Périmètre de Recherche,
chacune d'elles donnera lieu, conformément aux articles 9.5 et 9.6 ci-dessus, à une Autorisation

d'Exploitation séparée correspondant à un Périmètre d'Exploitation.

Si au cours de travaux ultérieurs à l'octroi d’une Autorisation d'Exploitation, il apparaît que le
gisement a une extension supérieure à celle initialement prévue conformément à l'article 9.5 ci-

de

s, le Ministre accordera au Contractant, dans le cadre de l'Autorisation d'Exploitation déjà
octroyée, la portion supplémentaire à condition que l'extension fasse partie intégrante du
Périmètre de Recherche en cours de validité et que le Contractant fournisse les justifications

techniques de l'extension demandée.

25

A -

mp
S'il apparaît que le gisement a une extension inférieure à celle initialement prévue, le Ministre
pourra demander au Contractant de rendre la ou les portion(s) extérieure(s) aux limites du

gisement.

99 Au cas où un gisement s'étend au-delà des limites du Périmètre de Recherche en cours de
validité, le Ministre pourra demander au Contractant d'exploiter ledit gisement en association
avec le titulaire du périmètre adjacent suivant les dispositions de l’article 53 du Code des
Hydrocarbures Bruts. Dans les douze (12) mois suivant la demande écrite du Ministre, le
Contractant devra lui soumettre, pour approbation, un projet de programme de développement
et de production du gisement concerné, établi en accord avec le titulaire du périmètre adjacent.
Dans le cas où le gisement s'étend sur un ou plusieurs autres périmètres qui ne sont pas sous

contrat, il peut être procédé à l'extension du périmètre contractuel, conformément aux
dispositions du Code des Hydrocarbures Bruts.

9.10 Le Contractant devra démarrer les opér:

ions de développement incluant les études nécessaires,
au plus tard six (6) mois après la date d'octroi de l’Autorisation d'Exploitation visée à l'article
9.6 ci-dessus et devra les poursuivre avec le maximum de diligence. Le Contractant s'engage à
réaliser les opérations de développement et de production suivant les règles de l'art en usage
dans l'industrie pétrolière internationale permettant d'assurer la récupération optimale des

Hydrocarbures contenus dans le gisement. Le Contractant s'engage à procéder dès que possible

aux études de récupération stée en consultation avec le Ministère et à utiliser de tels

procédés si, d'après l'appréciation du Contractant, ces derniers conduisent dans des conditions

économiques à une amélioration du taux de récupération.

9.11 La durée de la période d'exploitation pendant laquelle le Contractant est autorisé à assurer la
production d'un gisement déclaré commercial est fixée à vingt-cinq (25) ans si lexploitation
porte sur des gisements de Pétrole Brut e et trente (30) ans si l'exploitation porte sur des
gisements de Gaz Sec, à compter de la date d'octroi de l'Autorisation d'Exploitation
correspondante.

A l'expiration de la période initiale d'exploitation définie ci-dessus, l’Autorisation
d'Exploitation pourra être renouvelée pour une période additionnelle de dix (10) ans au plus sur
demande motivée du Contractant soumise au Ministre au moins un (1) an avant ladite

expiration, à la condition que le Contractant ait rempli toutes ses obligations contractuelles

àtf ‘
&

AUS ms"
9.12

9.15

durant la période initiale d'exploitation et qu’il justifie qu’une production commerciale à partir

du Périmètre d'Exploitation reste possible pendant la période additionnelle sollicitée.

Pour tout gisement ayant donné lieu à l'octroi d'une Autorisation d'Exploitation, le Contractant
doit, sans préjudice des stipulations de l’article 21 ci-dessous, réaliser à ses frais toutes les
Opérations Pétrolières utiles et nécessaires à la mise en exploitation du gisement, conformément
au programme de développement et de production adopté.

Toutefois si le Contractant estime, sur la base des connaissances techniques acquises sur ce
gisement et peut faire la preuve comptable au cours du programme de développement et de
production ou au cours de l'exploitation que produire dudit gisement ne peut être où ne peut
plus être commercialement rentable, bien que le puits de découverte et les travaux d'évaluation
aient conduit à l'octroi d'une Autorisation d'Exploitation conformément au présent Contrat, le
Ministre s'engage à ne pas obliger le Contractant à poursuivre les travaux et à rechercher, dans
la mesure du possible, avec le Contractant des aménagements technico-économiques qui
permettraient au Contractant de considérer l'exploitation rentable dudit gisement. Dans le cas où
le Contractant décide de ne pas poursuivre les travaux d'exploitation et si le Ministre le lui
demande, le Contractant renoncera à l'Autorisation d'Exploitation concernée et aux droits qui y

sont attachés.

Le Contractant pourra à tout moment, sous réserve de le notifier au Ministre par écrit avec un
préavis d'au moins six (6) mois, renoncer totalement ou partiellement à une Autorisation
d'Exploitation, à condition d'avoir satisfait à toutes les obligations prévues dans le présent
Contrat.

Le Contractant s'engage pendant la durée des Autorisations d'Exploitation à produire
annuellement des quantités d’'Hydrocarbures de chaque gisement selon les normes généralement
admises dans l'industrie pétrolière internationale en prenant principalement en considération les
règles de bonne conservation des gisements et la récupération optimale des réserves
d'Hydrocarbures dans des conditions économiques pendant la durée des Autorisations

d'Exploitation concernées.

L'arrêt de la production d’un gisement pendant une durée supérieure à six (6) mois consécutifs,

décidé par le Contractant sans l'accord du Ministre, pourra entraîner l'annulation du présent

jHf

27
10.1

10.2

Contrat dans les conditions prévues à l'article 25 ci-dessous.

Le Ministre pourra mettre en demeure le Contractant par lettre recommandée avec accusé de
réception de remédier aux manquements ci-après dans un délai de trois (3) mois, si celui-ci,
sans raisons dûment justifiées:

a) n'a pas soumis un programme de travaux d'évaluation de ladite découverte dans le délai

visé à l’article 9.2 ci-des

b) n’a pas réalisé les travaux d'évaluation de ladite découverte conformément au programme
d'évaluation visés à l’article 9.2 ci-dessus ;
c) ou n’a pas soumis de demande d’Autorisation d'Exploitation dans le délai visé à l’article

9.5 ci-dessus.

Si le Contractant n’a pas remédié aux manquements ci-dessus dans le délai imparti , le
Ministre pourra, alors, lui demander d’abandonner immédiatement et sans contrepartie tous ses
droits sur les limites présumées de ladite découverte, y compris sur les Hydrocarbures qui

pourraient en être produits.

L'Etat pourra alors réaliser tous travaux d'évaluation, de développement et de production de

cette découverte à condition toutefois de ne pas porter préjudice à la réalisa

n des Opérations
Pétrolières du Contractant dans le Périmètre de Recherche ou dans tout Périmètre d'Exploitation

régi par le Contrat.

ARTICLE 10 : RECUPERATION DES COÛTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

Dès le commencement d'une production régulière d'Hydrocarbures dans le cadre d’une
Autorisation d'Exploitation ou d'une autorisation de production anticipée, celle-ci sera partagée

et commercialisée conformément aux stipulations ci-dessous.

Pour la récupération des Coûts Pétroliers, le Contractant pourra retenir librement chaque
Trimestre, au titre de chaque Autorisation d'Exploitation, une portion de la production totale
égale cinquante-cinq pour cent (55%) pour le Pétrole Brut et à soixante-deux pour cent (62%)

pour le Gaz Sec de la quantité globale produite qui n'est ni utilisée dans les Opérations

28

M
\h nt
10.3

Pétrolières, ni perdue, ou seulement un pourcentage inférieur qui serait nécessaire et suffisant.
La valeur de la portion de production totale allouée à la récupération par le Contractant des
Coûts Pétroliers, définie à l'alinéa précédent, sera calculée conformément aux stipulations des

articles 14 et 15 ci-dessous.

Si au cours d'une quelconque Année Civile, les Coûts Pétroliers non encore récupérés par le
Contractant, en application des stipulations du présent article 10.2, dépassent l'équivalent en
valeur de cinquante-cinq pour cent (55%) pour le Pétrole Brut et de soixante-deux pour cent
(62%) pour le Gaz Sec de la production totale calculée comme indiqué ci-dessus, le surplus ne
pouvant être ainsi récupéré dans l'Année Civile considérée sera reporté sur la ou les Années
Civiles suivantes jusqu'à la récupération totale des Coûts Pétroliers ou la fin du présent Contrat.
La récupération des Coûts Pétroliers au titre d’un quelconque Trimestre sera assurée dans

l'ordre stipulé à la Procédure Comptable.

La quantité des Hydrocarbures , au titre de chaque Autorisation d'Exploitation, restant au cours
de chaque Trimestre après que le Contractant ait prélevé sur la production totale la portion
nécessaire à la récupération des Coûts Pétroliers suivant les stipulations de l'article 10.2 ci-

dessus, sera partagée entre l'Etat et le Contractant de la façon suivante, en fonction de la valeur

| Inférieur à 1

Part de l'Etat

Valeur de «R »

Part du Contractant

31%

Supérieur ou égal à 1 et infér | 33% 67%

Supérieur ou égal à 1,5 et inférieur à2 | 35% | 65%
| Supérieur ou égal à 2 et inférieur à 2,5 37% 63% |
| 61% |
| |
| Supérieur ou égal à 3 8% |

29

y
Pour l'application du présent article, le rapport «R » désigne le rapport « Revenus Nets
Cumulés » du Contractant sur « Investissements Cumulés » dans le Périmètre d'Exploitation en

question, où :

« Revenus Nets Cumulés » signifie la somme, depuis la Date d’Effet jusqu’à la fin du Trimestre
précédent, de la valeur des Hydrocarbures obtenus par le Contractant au titre des stipulations
des articles 10.2 et 10.3 ci-dessus ; diminuée des Coûts Pétroliers d'Exploitation encourus par le

Contractant, tels que définis et déterminés selon les stipulations de la Procédure Comptable.

« Investissements Cumulés » signifie la somme, depuis la Date d'Effet jusqu'à la fin du
Trimestre précédent, des Coûts Pétroliers d'Exploration et des Coûts Pétroliers de
Développement, encourus par le Contractant, tels que définis et déterminés selon les

stipulations de la Procédure Comptable.

10.4 L'Etat pourra recevoir sa part de production définie à l'article 10.3 ci-dessus, soit en nature, soit

en espèce.

10.5 Si l'Etat désire recevoir en nature tout ou partie de sa part de production définie à l'article 10.3
ci-dessus, le Ministre devra en aviser le Contractant par écrit au moins quatre-vingt-dix (90)
jours avant le début du Trimestre concerné, en précisant la quantité exacte qu'il désire recevoir

en nature durant ledit Trimestre et les modalités de livraison qui doivent être précisées dans le

contrat d'enlèvement.
Dans ce but, il est convenu que le Contractant ne souscrira à aucun engagement de vente de la
part de production de l'Etat dont la durée serait supérieure à cent quatre-vingt (180) jours sans

que le Ministre n'y consente par écrit.

10.6 Si l’Etat désire recevoir en espèce tout ou partie de sa part de production définie à l'article 10.3
ci-dessus, ou si le Ministre n'a pas avisé le Contractant de sa décision de recevoir la part de
production de l’Etat en nature conformément à l'article 10.5 ci-dessus, le Contractant est tenu de
commercialiser la part de production de l'Etat à prendre en espèce pour le Trimestre concerné,
de procéder aux enlèvements de cette part au cours de ce Trimestre, et de verser à l'Etat, dans
les trente (30) jours suivant chaque enlèvement, un montant égal au produit de la quantité
correspondant à la part de production de l'Etat par le prix de vente F.O.B., diminué des frais
inhérents à sa commercialisation.

JJ |
à

WE”
11.2

Le Ministre aura le droit de demander le règlement des ventes de la quote-part de production
revenant à l'Etat assurées par le Contractant en Dollars ou en toute autre monnaie convertible

dans laquelle la transaction a eu lieu.

ARTICLE 11 : REGIME FISCAL

Chacune des entités constituant le Contractant est assujettie à l'impôt sur les bénéfices
industriels et commerciaux au titre des bénéfices nets qu’elle réalise en relation avec les
Opérations Pétrolières conformément aux articles 66 à 74 du Code des Hydrocarbures Bruts et
aux stipulations de la Procédure Comptable di

e à l’annexe 2 du présent Contrat.
Le taux de cet impôt est fixé à vingt-sept pour cent (27%) pour toute la durée du Contrat telle

que définie à l’article 2.2 ci-dessus.

Aux fins de la détermination de l'impôt sur les bénéfices industriels et commerciaux, la valeur
des Hydrocarbures commercialisés par le Contractant au titre des articles 10.2 et 10.3 ci-dessus
à intégrer dans le bénéfice net imposable sera établie conformément aux stipulations de l’article

14 ci-dessous.

Sans préjudice des stipulations de l’article 21 ci-dessous, le Contractant versera à l'Etat les
redevances superficiaires suivantes:
a) deux Dollars ($ 2) par kilomètre carré et par an durant la première phase de la période de

recherche ;

b) trois Dollars ($ 3) par kilomètre carré et par an durant la deuxième phase de la période de

recherche ;

c) quatre Dollars ($ 4) par kilomètre carré et par an durant la troisième phase de la période

de recherche et durant toute prorogation prévue aux articles 3.3 et 3.4 ci-dessus;

d) cent soixante-dix Dollars ( $ 170) par kilomètre carré et par an durant la validité de

l’Autorisation d'Exploitation.

Les redevances superficiaires visées aux alinéas a), b) et c) ci-dessus seront payées d'avance et

par année, au plus tard le premier jour de chaque Année Contractuelle, pour l'Année

31

Le
Contractuelle entière, selon l'étendue du Périmètre de Recherche détenu par le Contractant à la

date d'échéance desdites redevances.

La redevance superficiaire relative à une Autorisation d'Exploitation sera payée d'avance et par
année, au commencement de chaque Année Civile suivant l'octroi de l'Autorisation
d'Exploitation ou pour l'Année Civile dudit octroi, dans les trente (30) jours de la date d'octroi,
prorata temporis pour la durée restante de l'Année Civile en cours, selon l'étendue du Périmètre

d'Exploitation à ladite date.

En cas d'abandon de surface au cours d'une Année Civile ou de Force Majeure, le Contractant

n'aura droit à aucun remboursement des redevances superficiaires déjà payées.

Les sommes visées au présent article 11.2 ne sont pas considérées comme des Coûts Pétroliers

récupérables au titre des stipulations de l'article 10.2 ci-dessus, ni considérées comme charges
déductibles pour l'établissement de l'impôt sur les bénéfices industriels et commerciaux

conformément à l’article 76 du Code des Hydrocarbures Bruts.

11.3 Le Contractant est assujetti aux impôts et taxes ainsi qu'aux retenues à la source et autres
obligations fiscales applicables aux contractants conformément au Titre VI du Code des
Hydrocarbures Bruts.

114 Les sous-traitants du Contractant ainsi que le personnel du Contractant et de ses sous-traitants
sont soumis aux dispositions fiscales de droit commun en vigueur, sous réserve des dispositions

du Titre VI du Code des Hydrocarbures Bruts qui leur sont applicables.

11.5 Les actionnaires des entités constituant le Contractant et leurs Sociétés Affiliées bénéficient des

exonérations prévues à l’article 86 du Titre VI du Code des Hydrocarbures Bruts.

11.6 En dehors des impôts, contributions et taxes prévus au Titre VI du Code des Hydrocarbures
Bruts, des taxes spécifiques relatives à l’utilisation de l’eau potable ou d'irrigation prévues à

l'article 6 4 ci-dess

, des redevances superficiaires prévues à l'article 11.2 ci-dessus, des bonus
prévus à l'article 13 ci-dessous et de la contribution visée à l'article 12.2 ci-dessous, le
Contractant sera exempté de tous impôts, droits, taxes, redevances ou contributions de quelque
nature que ce soit, nationaux, régionaux où communaux, présents ou futurs, frappant les

Opérations Pétrolières et tout revenu y afférent ou, plus généralement, les propriétés, activités

32

m

À A Ve
12.2

ou actes du Contractant, y compris son établissement, ses transferts de fonds et son
fonctionnement en exécution du Contrat, étant entendu que ces exemptions ne s'appliquent

qu'aux Opérations Pétrolières

Conformément à l’article 83-2° du Code des Hydrocarbures Bruts, la prestation de services liés
directement aux Opérations Pétrolières sera, notamment, sujette à la TVA au taux de zéro,
lorsque le service rendu, le droit cédé ou la chose louée sont utilisés ou exploités encore en

Mauritanie, conformément à l’article 177B du Code Général des Impôts.

Les exemptions prévues au présent article ne s'appliquent pas aux services effectivement rendus

au Contractant par les administrations et collectivités publiques mauritaniennes. Toutefois, les
tarifs pratiqués en l'espèce vis-à-vis du Contractant, de ses sous-traitants, transporteurs, clients
et agents resteront raisonnables par rapport aux services rendus et n'excèderont pas les tarifs
généralement pratiqués pour ces mêmes services par lesdites administrations et collectivités
publiques. Le coût de ces services sera considéré comme Coûts Pétroliers récupérables selon les

stipulations de l’article 10.2 du présent Contrat.

ARTICLE 12 : PERSONNEL

Le Contractant s'engage dès le début des Opérations Pétrolières à assurer l'emploi en priorité, à
qualification égale, au personnel mauritanien et à contribuer à la formation de ce personnel afin
de permettre son accession à tous emplois d'ouvriers qualifiés, d'agents de maîtrise, de cadres,
d'ingénieurs et de directeurs.

A cet effet, le Contractant établira en accord avec le Ministère à la fin de chaque Année Civile,
un plan de recrutement du personnel mauritanien et un plan de formation et de perfectionnement

pour parvenir à une participation de plus en plus large du personnel mauritanien aux Opérations

Le Contractant devra également contribuer à la formation et au perfectionnement des agents du
Ministère et aux autres affectations visées à l’article 80 du Code des Hydrocarbures Bruts, selon
un plan établi par le Ministère à la fin de chaque Année Civile.

A cet effet, le Contractant versera à l'Etat, pour ledit plan de formation et de perfectionnement,
un montant de trois cent mille Dollars ($ 300 000) par Année Civile pendant la validité de

l'Autoris:

ion d'Exploration, et, à compter de l'octroi d’une Autorisation d'Exploitation, un

montant de six cent mille Dollars ($ 600 000) par Année Civile. Les versements susvisés

33
J

\\ ai?
seront considérés comme des Coûts Pétroliers non récupérables au titre des stipulations de
l'article 10.2 ci-dessus mais comme des charges déductibles de l'impôt sur les bénéfices

industriels et commerciaux conformément à l’article 82 du Code des Hydrocarbures Bruts.

ARTICLE 13 : BONUS

13.1 Le Contractant paiera à l'Etat un bonus de signature d’un montant d’un million de Dollars
($ 1 000 000) dans les trente (30) jours suivant la Date d'Effet.

132 En outre, le Contractant paiera à l'Etat les bonus de production suivants:
a) six millions de Dollars ( $ 6 000 000) lorsque la production régulière commercialisée des
Hydrocarbures extraits du ou des Périmètres d'Exploitation atteindra pour la première fois
le rythme moyen équivalent à vingt cinq mille (25.000) Barils de Pétrole Brut par jour

pendant une période de trente (30) jours consécutifs;

b

huit millions de Dollars ($ 8 000 000) lorsque la production régulière commercialisée des
Hydrocarbures extraits du ou des Périmètres d'Exploitation atteindra pour la première fois
le rythme moyen équivalent à cinquante mille (50.000) Barils de Pétrole Brut par jour
pendant une période de trente (30) jours consécutifs;

c) douze millions de Dollars ($ 12 000 000) lorsque la production régulière commercialisée
des Hydrocarbures extraits du ou des Périmètres d'Exploitation atteindra pour la première
fois le rythme moyen équivalent à cent mille (100.000) Barils de Pétrole Brut par jour

pendant une période de trente (30) jours consécutifs ;

d

vingt millions de Dollars ($ 20 000 000) lorsque la production régulière commercialisée
des Hydrocarbures extraits du ou des Périmètres d'Exploitation atteindra pour la première
fois le rythme moyen équivalent à cent cinquante mille(150.000) Barils de Pétrole Brut par

jour pendant une période de trente (30) jours consécutifs.

Chacune des sommes visées aux alinéas a), b), c) et d) ci-dessus sera versée dans les trente (30)

jours suivant la période de référence susvisée.

34

À À :

Ù
133

14.1

14.2

143

Les sommes visées aux articles 13.1 et 13.2 ci-dessus ne sont pas considérées comme des Coûts
Pétroliers récupérables au titre des stipulations de l’article 10.2 ci-dessus, ni considérées comme
charges déductibles pour l'établissement de l'impôt sur les bénéfices industriels et

commerciaux conformément à l’article 79 du Code des Hydrocarbures Bruts.

ARTICLE 14 : PRIX ET MESURE DES HYDROCARBURES

Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins des articles 10 et
11 ci-dessus sera le “Prix du Marché" F.O.B. au Point de Livraison, exprimé en Dollars par
Baril, tel que déterminé ci-dessous pour chaque Trimestre.

Un Prix du Marché sera établi pour chaque type de Pétrole Brut ou mélange de Pétroles Bruts.

Le Prix du Marché applicable aux enlèvements de Pétrole Brut effectués au cours d’un
Trimestre sera calculé à la fin du Trimestre considéré, et sera égal à la moyenne pondérée des
prix obtenus par le Contractant et l'Etat lors des ventes du Pétrole Brut à des Tiers au cours du
Trimestre considéré, ajustés pour refléter les différences de qualité et de densité ainsi que des
termes de livraison F.O.B. et des conditions de paiement, sous réserve que les quantités ainsi
vendues à des Tiers au cours du Trimestre considéré représentent au moins trente pour cent
(30%) du total des quantités de Pétrole Brut de l'ensemble des Périmètres d'Exploitation
octroyés au titre du présent Contrat, vendues au cours dudit Trimestre.

Si de telles ventes à des Tiers ne sont pas réalisées durant le Trimestre considéré, ou ne
représentent pas au moins trente pour cent (30%) du total des quantités de Pétrole Brut de
l'ensemble des Périmètres d'Exploitation octroyés au titre du présent Contrat, vendues au cours
dudit Trimestre, le Prix du Marché sera établi par comparaison avec le "Prix Courant du Marché
International", durant le Trimestre considéré, des Pétroles Bruts produits en Mauritanie et dans
les pays producteurs voisins, compte tenu des différentiels de qualité, densité, transport et

conditions de paiement.

Par "Prix Courant du Marché international", il faut entendre le prix de référence, basé sur les
prix «Dated Brent», tels que publiés dans « Platt's Crude Oil Marketwire » où autre
publication similaire et reconnue internationalement, prenant la moyenne pondérée pour le (s)
mois dans lesquels des ventes ont été effectuées et ajustée pour les différences en qualité,

gravité API, termes de livraison FOB et de paiement. Au cas où, sur le marché international, le

35

1 È,
14.4

14.5

14.6

14.7

« Dated Brent» serait remplacé par un autre pétrole brut de référence reconnu comme tel

internationalement, les cotations de ce dernier seront utilisées.

Les transactions suivantes seront notamment exclues du calcul du Prix du Marché du Pétrole
Brut:

a) ventes dans lesquelles l'acheteur est une Société Affiliée du vendeur ainsi que ventes entre

entités constituant le Contractant;

b) ventes comprenant une contrepartie autre qu'un paiement en devises librement convertibles
et ventes motivées, en tout ou partie, par des considérations autres que les incitations
économiques usuelles dans les ventes de Pétrole Brut sur le marché international (telles
que contrats d'échange, ventes de gouvernement à gouvernement ou à des agences

gouvernementales).

Une commission présidée par le Ministre ou son délégué et comprenant d’autres représentants
de l'Etat et ceux du Contractant se réunira à la diligence de son président, à l'issue de chaque
Trimestre, pour établir, selon les stipulations du présent article 14, le Prix du Marché du Pétrole

Brut produit, applicable au Trimestre écoulé. Les décisions de la commi
l'unanimité.

on seront prises à

Si aucun accord sur une décision n'est obtenu par la commission dans un délai de trente (30)
jours après la fin du Trimestre considéré, le Prix du Marché du Pétrole Brut produit sera fixé

définitivement par un expert de réputation internationale, nommé par accord entre les Parties,

ou, à défaut d'accord, par le Centre international d'expertise de la Chambre de Commerce

Internationale. L'expert devra établir le prix selon les stipulations du présent article 14 dans un

délai de vingt (20) jours après sa nomination. Les frais d'expertise seront partagés par moitié

entre les Parties.

Dans l'attente de l'établissement du prix, le Prix du Marché applicable provisoirement à un
Trimestre sera le Prix du Marché du Trimestre précédent. Tout ajustement nécessaire sera
réalisé au plus tard trente (30) jours après l'établissement du Prix du Marché pour le Trimestre

considéré.

Le Contractant devra mesurer tous les Hydrocarbures produits après extraction de l'eau et des
substances connexes, en utilisant, avec l'accord du Ministère, des instruments et procédures
conformes aux méthodes en vigueur dans l'industrie pétrolière internationale. Le Ministère aura

le droit d'examiner ces mesures et de contrôler le:

struments et procédures utilisés.

36
14.8

Si en cours d'exploitation le Contractant désire modifier lesdits instruments et procédures, il

devra obtenir préalablement l'accord du Ministère.

Si, au cours d’une inspection effectuée par le Ministère, il est constaté que les instruments de
mesures sont inexacts et dépassent les tolérances admises, et cet état de fait est confirmé par un
expert indépendant, l’inexactitude en question sera considérée comme ayant existé pour la

moi!

ié de la période depuis l’inspection précédente, à moins qu'une période différente ne soit
démontrée. Le compte des Coûts Pétroliers et les parts de production et enlèvements des Parties
feront l’objet d’ajustements appropriés dans les trente (30) jours suivant la réception du rapport

de l'expert.

Pour le Gaz sec, les stipulations du présent article 14 s’appliqueront mutatis mutandis, sous
réserve des stipulations de l’article 15 ci-dessous.

ARTICLE 15 : GAZ NATUREL

Gaz Naturel Non-associé

15.1

Dans le cas où une découverte visée à l’article 9.1 ci-dessus porte sur un gisement de Gaz
Naturel Non-associé que le Contractant s’est engagé à évaluer conformément à l’article 9.2 ci-
dessus, le Ministre et le Contractant mèneront conjointement, en parallèle avec les travaux
d'évaluation de la découverte en question, une étude de marché destinée à évaluer les
débouchés possibles pour ce Gaz Naturel, à la fois sur le marché local et à l'exportation, ainsi
que les moyens nécessaires à sa commercialisation, et considéreront la possibilité d'une
commercialisation conjointe de leurs parts de production. L'étude déterminera en particulier les
quantités dont l'écoulement peut être assuré sur le marché local pour son utilisation comme
combustible ou comme matière première, les installations et arrangements nécessaires à

l'écoulement de ce Gaz Naturel aux entreprises utilisatrices ou à l'organisme d'Etat chargé de

sa distribution, ainsi que le prix de vente escompté qui sera déterminé conformément aux
principes prévus à l’article 15.8 ci-dessous.
Aux fins d'évaluer la commercialité de la découverte de Gaz Naturel Non-associé, le

Contractant aura droit conformément à l’article 3.4 ci-dessus

à une prorogation de son

Autorisation d'Exploration.

Si à la suite de l'évaluation d’une découverte de Gaz Naturel Non-associé, il s’avère que le

développement requiert des termes économiques spécifiques, pour le rendre économiquement

37
viable du point de vue de chacune des deux Parties, celles-ci pourront convenir, à titre

exceptionnel, desdits termes.

15.2 A l'issue des travaux d'évaluation, au cas où les Parties décideraient conjointement d'exploiter
ce Gaz Naturel pour alimenter le marché local, ou au cas où le Contractant déciderait de

l'exploiter pour l'exportation, ce dernier soumettra avant la fin de l’Auto:

ation d’Exploration
une demande d'Autorisation d'Exploitation que le Ministre accordera dans les conditions
prévues à l'article 9.6 ci-dessus.

Le Contractant devra alors procéder au développement et à la production de ce Gaz Naturel

conformément au programme de développement et de production soumis au istre et
approuvé par ce dernier dans les conditions prévues à l'article 9.5. Les stipulations du présent
Contrat applicables au Pétrole Brut s'appliqueront mutatis mutandis au Gaz Naturel, sous

réserve des stipulations particulières prévues aux articles 15.7 à 15.9 ci-dessous.

Au cas où la production est destinée en tout ou en partie au marché local, un contrat de
fourniture sera conclu, sous l'égide du Ministre, entre le Contractant et l’entreprise de l'Etat
chargée de la distribution du gaz. Le contrat définira les obligations des parties en matière de
livraison et d'enlèvement du gaz commercial et pourra comporter une clause obligeant
l’acheteur à acquitter une partie du prix en cas de défaillance dans l'enlèvement des quantités

contractuelles.

15.3 A défaut de soumission d’un programme d'évaluation ou d'une demande d’Autorisation
d'Exploitation dans les délais prévus aux articles 9.2 et 9.5 ci-dessus, la surface comprenant
l'étendue du gisement de Gaz Naturel Non-associé sera, à la demande du Ministre, rendue à
l'Etat qui pourra entreprendre pour son propre compte tous travaux de mise en exploitation du

gisement en question.
Gaz Naturel Associé
15.4 En cas de découverte d’un gisement de Pétrole Brut commercialement exploitable contenant du

‘il
considère que la production de ce Gaz Naturel Associé est susceptible d'excéder les quantités

Gaz Naturel Associé, le Contractant indiquera dans le rapport prévu à l'article 9.3 ci-dessu

nécessaires aux besoins des Opérations Pétrolières relatives à la production de Pétrole Brut y
compris les opérations de réinjection et s'il considère que cet excédent est susceptible d'être
produit en quantités commerciales. Au cas où le Contractant aurait avisé le Ministre d’un tel
excédent, les Parties évalueront conjointement les débouchés possibles pour cet excédent, à la

fois sur le marché local et à l'exportation y compris la possibilité d'une commercialisation

38

A q
ÈS \n

dé?
155

15.6

conjointe de leurs parts de production de cet excédent ainsi que les moyens nécessaires à sa
commercialisation.

Au cas où les Parties conviendraient d'exploiter l'excédent de Gaz Naturel Associé, ou au cas
où le Contractant déciderait d'exploiter cet excédent pour l'exportation, le Contractant indiquera
dans le programme de développement et de production visé à l’article 9.5 ci-dessus les

tallations supplémenta

s nécessaires au développement et à l'exploitation de cet excédent et

son estimation des coûts y afférents.

Le Contractant devra alors procéder au développement et à l'exploitation de cet excédent
conformément au programme de développement et de production soumis et approuvé par le
Ministre dans les conditions prévues à l’article 9.5 ci-dessus, et les stipulations du présent
Contrat applicables au Pétrole Brut s'appliqueront mutatis mutandis à l'excédent de Gaz Naturel,

sous réserve des stipulations particulières prévues aux articles 15.7 à 15.9 ci-dessous.

Une procédure similaire à celle décrite au paragraphe ci-dessus sera suivie si la

commercialisation du Gaz Naturel Associé est décidée au cours de l'exploitation d'un gisement.

Au cas où le Contractant déciderait de ne pas exploiter l'excédent de Gaz Naturel Associé et si
l'Etat, à un moment quelconque, désirait l'utiliser, le Ministre en avisera le Contractant, auquel

cas:
a) Le Contractant mettra gratuitement à la disposition de l'Etat, à la sortie des installations de

séparation, tout ou partie de l'excédent que l'Etat désirerait enlever;
b) L'Etat sera responsable de la collecte, du traitement, de la compression et du transport de
cet excédent, à partir des installations de séparation susvisées, et supportera tous les coûts

supplémentaires y afférents;

c) La construction des installations nécessaires aux opérations visées à l'alinéa b) ci-dessus,
ainsi que l'enlèvement de cet excédent par l'Etat, seront effectués conformément aux règles
de l'art en usage dans l'industrie pétrolière internationale et de manière à ne pas entraver la

production, l'enlèvement et le transport du Pétrole Brut par le Contractant.

Tout excédent de Gaz Naturel Associé qui ne serait pas utilisé dans le cadre des articles 15.4 et
15.5 ci-dessus devra être réinjecté par le Contractant, à moins qu’il ne soit techniquement
démontré par le Contractant qu'une telle réinjection aurait pour effet de réduire la récupération
maximale de l’huile à partir du gisement, auquel cas, le Contractant sera autorisé à torcher

ledit excédent et sera assujetti à la pénalité prévue à l’article 6.4.

39

\k

À

16
(a
Dispositions communes

15.7 Le Contractant aura le droit de disposer de sa part de production de Gaz Naturel, conformément
aux stipulations du présent Contrat. Il aura également le droit de procéder à la séparation des
liquides de tout Gaz Naturel produit, et de transporter, stocker, ainsi que vendre sur le marché
local ou à l'exportation sa part des Hydrocarbures liquides ainsi séparés, lesquels seront
considérés comme du Pétrole Brut aux fins de leur partage entre les Parties selon l'article 10 ci-
dessus.

15.8 Pour les besoins du présent Contrat, le Prix du Marché du Gaz Naturel, exprimé en Dollars par
million de BTU, sera égal:

a) Au prix obtenu des acheteurs pour ce qui concerne les ventes de Gaz Naturel à
l'exportation à des Tiers;

b) Pour ce qui concerne les ventes sur le marché local du Gaz Naturel en tant que
combustible, à un prix à convenir par accord mutuel entre le Ministre ou l'entité nationale
chargée de la distribution du gaz sur le marché local et le Contractant, sur la base

notamment des cours du marché d'un combustible de substitution au Gaz Naturel.

159 Aux fins de l'application des articles 10.2, 10.3 et 13.2 ci-dessus, les quantités de Gaz Naturel
disponibles après déduction des quantités réinjectées, brûlées et celles utilisées pour les besoins
des Opérations Pétroliè

res

ront exprimées en un nombre de Barils de Pétrole Brut tel que cent
soixante-cinq (165) mètres cubes de Gaz Naturel mesurés à la température de 15.6°C et à la
pression atmosphérique de 1.01325 bars sont réputés égaux à un (1) Baril de Pétrole Brut, sauf
convention contraire entre les Parties.

ARTICLE 16 : TRANSPORT DES HYDROCARBURES PAR
CANALISATIONS

16.1 Le Contractant a le droit, pendant la durée de validité du Contrat et dans les conditions définies
au Titre V du Code des Hydrocarbures Bruts, de traiter et de transporter dans ses propres
installations à l’intérieur du territoire de la Mauritanie et de faire traiter et transporter, tout en
conservant la propriété, les produits résultant de ses activités d'exploitation ou sa part desdits

produits, vers les points de stockage, de traitement, d'enlèvement ou de grosse consommation.

40

a À, y
16.2 Dans le cas où des conventions ayant pour objet de permettre où faciliter les transports par
canalisations d'Hydrocarbures à travers d'autres Etats viendraient à être passées entre lesdits
Etats et l'Etat Mauritanien, celui-ci accordera sans discrimination au Contractant tous les

avantages qui pourraient résulter de l'exécution de ces conventions.

16.3 Dans le cadre de ses opérations de transport, le Contractant bénéficie des droits et est soumis

aux obligations prévus au titre V du Code des Hydrocarbures Bruts.

ARTICLE 17 : OBLIGATION D'APPROVISIONNEMENT DU
MARCHE INTERIEUR

17.1 Le Contractant a l'obligation de participer à la satisfaction des besoins de la consommation
intérieure en Hydrocarbures, hors exportation des produits pétroliers, conformément aux
dispositions de l'article 41 du Code des Hydrocarbures Bruts.

172 Le Ministre notifiera par écrit au Contractant, au plus tard le 1 octobre de chaque Année
Civile, les quantités des Hydrocarbures que l'Etat choisira d'acheter conformément au présent
article, au cours de l'Année civile suivante. Les livraisons seront effectuées, à l'Etat ou à
l'attributaire désigné par le Ministre, par quantités et à des intervalles de temps réguliers au

cours de ladite Année, suivant des modalités fixées d'accord-partie.

17.3 Le prix des Hydrocarbures ainsi vendus par le Contractant à l'Etat sera le prix du marché établi
suivant les stipulations des articles 14 et 15.8 ci-dessus; il sera payable au Contractant en
Dollars dans les soixante (60) jours suivant la date de livraison. Un contrat d'achat sera signé
entre l'Etat et le Contractant, lequel déterminera les modalités de paiement et les garanties y
afférentes.

ARTICLE 18 : IMPORTATION ET EXPORTATION

18.1 Le Contractant aura le droit d'importer en Mauritanie, pour son compte ou celui de ses sous-
traitants, toutes les marchandises, matériels, machines, équipements, pièces de rechange et
matières consommables nécessaires à la bonne exécution des Opérations Pétrolières et précisés
dans une liste douanière spécifique établie par le Ministère, sur proposition du Contractant,
conformément à l’article 92 du Code des Hydrocarbures Bruts.

ai

1

A ° a
18.2

19.1

20.1

XT

Il est entendu que le Contractant et ses sous-traitants s'engagent à ne procéder aux importations

définies ci-dessus que dans la mesure où lesdits matériaux et équipements ne sont pas

disponibles en Mauritanie à conditions équivalentes en termes de prix, quantité, qualité,

conditions de paiement et délai de livraison.

Les importations et réexportations du Contractant et de ses sous-traitants sont soumises au

régime douanier prévu aux articles 90 à 96 du Code des Hydrocarbures Bruts.

Le Contractant, ses clients et leurs transporteurs auront, pendant la durée du Contrat, le droit
d'exporter librement au point d'exportation choisi à cet effet, libre de tous droits et taxes de
douane et à n'importe quel moment et conformément aux dispositions du Code des
Hydrocarbures Bruts, la portion d'Hydrocarbures à laquelle le Contractant a droit suivant les
stipulations du Contrat, après déduction de toutes les livraisons faites à l'Etat conformément à
l'article 17. Cependant, le Contractant s'engage à la demande de l'Etat, à ne pas vendre les

Hydrocarbures produits en Mauritanie à des pays déclarés hostiles à l'Etat.

ARTICLE 19 : CHANGE

Le Contractant bénéficie des droits et est soumis aux obligations prévus au Titre VIT du Code
des Hydrocarbures Bruts en matière de contrôle des changes et de protection des

investissements.

ARTICLE 20 : TENUE DES LIVRES, UNITE MONETAIRE,
COMPTABILITE

Les registres et livres de compte du Contractant s

ront tenus suivant les règles comptables
généralement utilisées dans l'industrie pétrolière internationale, conformément à la

réglementation en vigueur et à la Procédure Comptable définie à l'Annexe 2 du présent Contrat.

Les registres et livres de comptes seront tenus en langue anglaise et libellés en Dollars. Ils

in ju
f
ét
seront matériellement justifiés par des pièces détaillées prouvant les dépenses et les recettes du
Contractant au titre du présent Contrat.

Ces registres et livres de comptes seront notamment utilisés pour déterminer les Coûts
Pétroliers, et les bénéfices nets du Contractant soumis à l’impôt sur les bénéfices industriels et
commerciaux conformément aux articles 66 et suivants du Code des Hydrocarbures Bruts. Ils
devront contenir les comptes du Contractant faisant ressortir les ventes d'Hydrocarbures aux

termes du présent Contrat.

A titre d'information, les comptes de résultats et les bilans seront tenus en Ouguiyas.

20.3 Les originaux des registres et livres de comptes désignés à l'article 20.1 ci-dessus pourront être
tenus au siège central du Contractant, jusqu'à ce que soit octroyée au Contractant la première

Autoris

tion d'Exploitation, avec au moins un exemplaire en Mauritanie. A partir du mois au
cours duquel est octroyée au Contractant ladite Autorisation d'Exploitation, les originaux
desdits registres et livres de compte ainsi que les pièces justificatives y afférentes seront

conservés en Mauritanie.

20.4 Le Ministre, après en avoir informé le Contractant par écrit, pourra faire examiner et vérifier par
des auditeurs de son choix ou par ses propres agents les registres et livres de comptes relatifs
aux Opérations Pétrolières, selon les modalités précisées à la Procédure Comptable. Il dispose
d'un délai de trois (3) ans suivant la fin d'une Année Civile donnée pour effectuer les examens
ou vérifications concernant ladite Année Civile et présenter au Contractant ses objections pour
toutes contradictions ou erreurs relevées lors de ces examens ou vérifications. Les Parties
pourront s’accorder de proroger ce délai d’une année supplémentaire si des circonstances
particulières le justifient.

Pour les Coûts Pétroliers encourus avant la première année de production d'Hydrocarbures, le

délai de vérification et de rectification est étendu à la fin de la deuxième Année Civile suivant

l’Année Civile dans laquelle intervient le premier enlèvement d'Hydrocarbures.

Le Contractant est tenu de fournir toute l'assistance néce:

ire aux personnes désignées par le
Ministre à cet effet et de faciliter leurs interventions. Les dépenses raisonnables d'examen et de

véri

ication seront remboursées à l'Etat par le Contractant et seront considérées comme des

Coûts Pétroliers récupérables selon les stipulations de l'article 10.2 ci-dessus.
20.5 Les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans une autre devise

convertible choisie d'un commun accord entre les Parties.

43

\n

4 A,

30
En cas de retard de paiement, les sommes dues porteront intérêt au taux LIBOR +5% à compter
du jour où elles auraient dû être versées jusqu'à leur règlement, avec capitalisation mensuelle

des intérêts si le retard est supérieur à trente (30) jours.

ARTICLE 21 : PARTICIPATION DE L'ETAT

L'Etat acquiert à la Date d’Effet, à travers l'Entreprise nationale (Société Mauritanienne des
Hydrocarbures- SMH) visée à l’article 6 du Code des Hydrocarbures Bruts, une participation
portée de dix pour cent (10%) dans les droits et obligations du Contractant dans le Périmètre de
Recherche. Les entités du Contractant, autres que l'Entreprise nationale, financent la part de
celle-ci dans tous les Coûts Pétroliers correspondant aux Opérations Pétrolières d'exploration y
compris l’évaluation/appréciation des découvertes encourus dans le Périmètre de Recherche et
ce pendant toute la durée de l’Autorisation d'Exploration objet de l’article 3 ci-dessus.
L'Entreprise nationale, en tant que entité du Contractant, bénéficie au titre et au prorata de sa
participation des mêmes droits et avantages et est soumise aux mêmes obligations que les autres

membres du Contractant, sous réserve des stipulations du présent article 21.

L'Etat aura l'option d'acquérir, à travers l'Entreprise nationale, une participation aux

Opérations Pétrolières dans tout Périmètre d'Exploitation issu du Périmètre de Recherche dans
les limites indiquées à l’article 21.3 ci-dessous.

Dans ce cas, l’Entreprise nationale sera bénéficiaire, au titre et au prorata de sa participation,
des mêmes droits et soumise aux mêmes obligations que ceux du Contractant définis au présent

Contrat et ce sous réserves des stipulations du présent article 21.

Pour lever toute équivoque, la participation de l'Etat dans le Périmètre de Recherche continue à
être portée par les entités du Contractant conformément aux stipulations de l’article 21.1 ci-

dessus.

En cas de l'exercice par l'Etat de l'option de participation dans un Périmètre d'Exploitation
mentionnée à l’article 21.2 ci-dessus, laquelle participation ne pourra être inférieure à dix

pourcent (10%) et ne pourra excéder quatorze pour cent 14%).

Au plus tard six (6) mois à compter de la date d'octroi d’une Autorisation d'Exploitation, le
Ministre devra notifier par écrit au Contractant la décision de l'Etat d'exercer son option de

participation en précisant le pourcentage choisi dans la limite prévue à l’article 21.3 ci-dessus.

44

W ss
21.8

Ladite participation prendra effet à compter de la date de réception de notification de l’exercice

de l'option de l'Etat.

Pour lever toute équivoque, l'Etat n’aura aucune participation aux Opérations Pétrolières dans
tout Périmètre d'Exploitation issu du Périmètre de Recherche s’il n’exerce pas l'option

mentionnée à l’article 21.2 ci-dessus.

A compter de la date d'effet de sa participation, objet des articles 21.2 à 21.4 ci-dessus, l'Etat
financera les Coûts Pétroliers dans le Périmètre d'Exploitation concerné au prorata de sa
participation.

L'Etat remboursera aux entités du Contractant, autres que l'Entreprise nationale, conformément

à l’article 21.6 ci-dessous, au prorata de sa parti

ation, les Coûts Pétroliers non encore
Effet (à
l'exclusion des Coûts Pétroliers d'exploitation (OPEX) et des frais financiers), jusqu’à la date
de réception de notification visée à l’article 21.4 ci-dessus.

récupérés relatifs audit Périmètre d'Exploitation et encourus depuis la Date d

Le Contractant ne sera soumis à aucun impôt ou taxe de quelque nature que ce soit, à raison de

tels remboursements ou des plus-values éventuelles y afférents.

L'Etat cédera et continuera à céder au Contractant trente pourcent (30%) de la part de
production lui revenant au titre de sa participation et au titre de récupération des Coûts
Pétroliers conformément à l’article 10.2 ci-dessus et à la Procédure Comptable constituant
l'annexe 2, jusqu’à ce que le cumul de ces cessions ou remboursements , évalués selon les

stipulations des articles 14 et 15 ci-dessus, soit égal à cent quinze pour cent (115%) des Coûts

Pétroliers antérieurs à la date d'effet de la participation et visés au second paragraphe de
l’article 21.5 ci-dessus.

Pour lever toute équivoque, le remboursement des Coûts Pétroliers d'exploration stipulé aux
articles 21.5 et 21 .6 ci-dessus, ne porte pas sur une quelconque part des sommes versées par le
Contractant au titre de l'article 13 du présent Contrat.

Les remboursements qui seront effectués par l'Etat au titre des stipulations des articles 21.5 et
21.6 ci-dessus, seront réglés en nature par l'Etat qui cédera aux entités du Contractant, autres

que l'Entreprise nationale, chaque Trimestre au Point de Livraison le pourcentage de sa part

45

| uf
L
trimestrielle de production d'Hydrocarbures stipulé dans lesdits articles.

Toutefois, l'Etat se réserve l'option d'effectuer lesdits remboursements en Dollars dont le
paiement intégral doit intervenir dans un délai de quatre vingt dix (90) jours à compter de la

date d’effet de la participation visée à l’article 21.4 ci-dessus.

A défaut du règlement de l'intégralité desdits remboursements dans les délais impartis ci-

dessus, le remboursement en nature tel que visé aux articles 21.5 et 21.6 ci-dessus s’appliquera.

21.9 Les modalités pratiques de participation de l'Etat stipulée à l’article 21.1 ci-dessus ainsi que les
règles et obligations des entités du Contractant, y compris l'Entreprise nationale, seront
déterminées dans un accord d'ass

ociation (JOA) qui sera conclu dans une forme
substantiellement conforme au modèle JOA de l'AIPN et entrera en vigueur, au plus tard,
quatre vingt dix jours (90) à compter de la Date d'Effet. Ledit accord d'association (JOA) sera
amendé au besoin et en particulier pour tenir compte, le cas échéant, de l'exercice par l'Etat de
sa participation objet de l’article 21.2 ci-dessus.

21.10 L'Entreprise nationale d'une part, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du présent
Contrat vis-à-vis de l'Etat. L'Entreprise nationale sera individuellement responsable vis-à-vis de
l'Etat de ses obligations telles que prévues dans le présent Contrat. Toute défaillance de
l'Entreprise nationale à exécuter une quelconque de ses obligations ne sera pas considérée
comme défaillance des autres entités constituant le Contractant et ne pourra en aucun cas être
invoquée par l'Etat pour annuler le présent Contrat. L'association de l'Entreprise nationale au
Contractant, ne saurait, en aucun cas, annuler ni affecter les droits des autres entités constituant

le Contractant à recourir à la clause d'arbitrage prévue à l'article 28 ci-dessous.

ARTICLE 22 : CESSION

22.1 Les droits et obligations résultant du présent Contrat ne peuvent être cédés à un Tiers, en tout ou
partie, par l’une quelconque des entités constituant le Contractant, sans l'approbation préalable
du Ministre.

Si dans les trois (3) mois suivant la notification au Ministre d'un projet de cession accompagné
des informations nécessaires pour justifier les capacités techniques et financières du

cessionnaire ainsi que des conditions et modalités de cession, celui-ci n'a pas notifié son

46

A

| Et
4 1,
222

22.3

opposition avec justifications raisonnables, cette cession sera réputée avoir été approuvée par le

Ministre.

A compter de la date d'approbation, le cessionnaire acquerra la qualité de membre du

Contractant et devra satisfaire aux obligations imposées au Contractant par le présent Contrat.

Chacune des entités constituant le Contractant peut céder librement et à tout moment tout ou

partie de ses intérêts découlant du Contrat à une Société Affiliée ou à une autre entité du

Contractant à condition de le notifier préalablement au Ministre.

De même, le Contractant, ou toute entité du Contractant, est tenu de soumettre à l'approbation
préalable du Ministre :

a) Tout projet qui serait susceptible d'amener, notamment au moyen d'une nouvelle
répartition des titres sociaux, un changement du contrôle direct du Contractant ou de
l'entité concernée du Contractant. Seront considérés comme éléments de contrôle du

Contractant, ou d'une entité de celui-ci, la répartition du capital social, la nationalité des

actionnaires majoritaires, ainsi que les dispositions statutaires relatives au siège social et
aux droits et obligations attachés aux titres sociaux en ce qui concerne la majorité requise
dans les assemblées générales. Toutefois, les cessions de titres sociaux à des Sociétés
Affiliées seront libres sous réserve de déclaration préalable au Ministre pour information et
de l'application des stipulations de l'article 24.4 ci-dessous s'il y a lieu. Quant aux cessions
de titres sociaux à des Tiers, elles ne seront soumises à l'approbation du Ministre que si

elles ont pour effet de céder à ceux-ci plus de trente pour cent (30%) du capital de

l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux Opérations

Pétrolières.

Les projets visés aux alinéas a) et b) seront notifiés au Ministre. Si dans un délai de trois (3)
mois, le Ministre n'a pas notifié au Contractant ou à l'une des entités concernées, son opposition

avec justifications raisonnables auxdits projets, ceux-ci seront réputés approuvés.

Lorsque le Contractant est constitué de plusieurs entités, il fournira au Ministre, dans le mois

\k
D
eo”
suivant sa signature, une copie de l'accord d'association (JOA) liant les entités et de toutes
modifications pouvant être apportées audit accord, en spécifiant le nom de l'entreprise désignée
comme Opérateur pour les Opérations Pétrolières. Tout changement d'Opérateur sera soumis à

l'approbation du Ministre, conformément aux stipulations de l'article 6.2 ci-dessus.

22.4 Les cessions réalisées en violation des stipulations du présent article 22 seront nulles et de nul
effet.

ARTICLE 23 : PROPRIETE, USAGE ET ABANDON DES
BIENS

23.1 Le Contractant sera propriétaire des biens, meubles et immeubles, qu’il aura acquis pour les
besoins des Opérations Pétrolières, et en conservera le plein usage, ainsi que le droit de les
exporter ou de les céder à des Tiers pendant toute la durée du Contrat, sous réserve que l'Etat
puisse acquérir à titre gratuit, à la demande du Ministre, tout ou partie des biens appartenant au
Contractant qui auront été utilisés pour les Opérations Pétrolières et dont les coûts d'acquisition

auront été intégralement recouvrés conformément à l’article 10 ci-dessus dans les cas suivants :

a) A l'expiration, à la renonciation ou à la résiliation du présent Contrat ;

b) En cas de renonciation ou d'expiration d’une Autorisation d'Exploitation, pour ce qui
concerne les ouvrages et installations situés dans le Périmètre d'Exploitation et les
équipements affectés exclusivement aux Opérations Pétrolières dans le Périmètre
d'Exploitation en question, à moins que le Contractant souhaite utiliser ces biens pour des
Opérations Pétrolières dans d’autres Périmètres d'Exploitation issus du Périmètre de

Recherche.

23.2 A l'expiration, à la renonciation ou à la résiliation de toute Autorisation d'Exploitation, le
Contractant devra procéder à toutes les opérations nécessaires à la remise en état des sites
conformément à un Plan de Réhabilitation établi et financé dans les conditions suivantes :

a) A la fin du Trimestre au cours duquel soixante pour cent (60%) des réserves
d'Hydrocarbures récupérables identifiées dans le programme de développement d'un
gisement visé à l’article 9.5 auront été récupérées, le Contractant préparera et soumettra au
Ministre pour approbation un Plan de Réhabilitation du site, conforme aux pratiques
habituelles de l’industrie pétrolière internationale, qu’il propose de réaliser à la fin des

opérations de production, ainsi qu'au budget correspondant. Le Contractant apportera

48

W
fi ù
À FP
b

c)

d)

e)

dk

chaque année au Plan de Réhabilitation les révisions nécessaires pour tenir compte de
l'évolution des paramètres techniques et financiers. Le Plan de Réhabilitation révisé
deviendra le nouveau Plan de Réhabilitation qui sera pris en compte pour le calcul des

versements sur le compte séquestre ;

Le Plan de Réhabilitation comprendra un descriptif détaillé des travaux d'enlèvement et/ou
de sécurisation des infrastructures telles les plateformes, les installations de stockage, les
puits, tuyaux, collecteurs, etc., nécessaires à la protection de l’environnement et des

personnes ;

Le Ministre pourra, en consultation avec le ministre chargé de l'Environnement, proposer
des révisions où modifications au Plan de Réhabilitation, en les notifiant par écrit au
Contractant avec toutes les justifications utiles, dans les quatre-vingt-dix (90) jours suivant
la réception dudit Plan. Les stipulations de l'article 5.2 ci-dessus s'appliqueront audit Plan
en ce qui concerne son adoption. Lorsque les résultats acquis au cours de l'exploitation
justifient des changements au Plan de Réhabilitation, ledit Plan et le budget correspondant

pourront être modifiés conformément à la procédure d’adoption décrite ci-avant ;

Afin de financer les opérations prévues au Plan de Réhabilitation, le Contractant ouvrira
un compte séquestre auprès d’un établissement bancaire international de premier rang
accepté par le Ministre, qu'il approvisionnera à compter du Trimestre suivant l'adoption
du Plan de Réhabilitation par des versements annuels de montants et selon un échéancier

fixés en accord avec le Ministre ;

Les fonds versés au compte séquestre seront traités comme des Coûts Pétroliers

récupérables selon les modalités prévues à l’article 10.2 ci-dessus, et seront considérés

comme des charges déductibles pour l’établ

ment de l'impôt sur les bénéfices
industriels et commerciaux. Ces fonds, ainsi que les intérêts perçus sur le compte
séquestre, seront affectés exclusivement au paiement des dépenses liées aux opérations du

Plan de Réhabilitation ;

Le Contractant notifiera au M

istre, avec un préavis de cent quatre vingt (180) jours, son
intention de démarrer les opérations prévues au Plan de Réhabilitation, sauf si le Ministre

notifie au Contractant dans les trente (30) jours suivant l'avis précité que :

(à) l'exploitation du gisement sur le Périmètre d'Exploitation en question sera poursuivie

par l'Etat ou par un Tiers, ou

49

1
(ii) l'Etat souhaite conserver les installations pour des raisons dûment motivées.

Dans les deux cas cités en i) et ii) ci-dessus, le compte séquestre sera transféré au
repreneur et le Contractant sera libéré de toutes responsabilités vis-à-vis du Plan de

Réhabilitation et du compte séquestre relatifs au gisement en question;

g) Au cas où les dépenses nécessaires à l'exécution du Plan de Réhabilitation seraient
supérieures au montant disponible dans le compte séquestre, l’excédent sera intégralement

à la charge du Contractant ;

h) Le Contractant versera à l'Etat lors de l'achèvement du Plan de Réhabilitation tout
reliquat du compte séquestre non-utilisé pour la réalisation du Plan de Réhabilitation et qui

aura été récupéré en vertu de l’article 10.2 ci-dessus.

ARTICLE 24 : RESPONSABILITE ET ASSURANCES

24.1 Le Contractant dédommagera et indemnisera toute personne, y compris l'Etat, pour tout
dommage ou perte que le Contractant, ses employés ou ses sous-traitants et leurs employés
pourraient causer à la personne, à la propriété ou aux droits d'autres personnes, du fait ou à
l'occasion des Opérations Pétrolières.

Au cas où la responsabilité de l'Etat est recherchée du fait ou à l'occasion des Opérations
Pétrolières, le Ministre devra en aviser le Contractant qui fera toute défense à cet égard et
indemnisera l'Etat pour toute somme dont celui-ci serait redevable ou toute dépense y afférente

qu'il aurait supportée ou consécutive à une réclamation.

24.2 Le Contractant souscrira et maintiendra en vigueur, et fera souscrire et maintenir en vigueur par
ses sous-traitants, toutes assurances relatives aux Opérations Pétrolières du type et des montants
en usage dans l'industrie pétrolière internationale, notamment (a) un contrat d’ assurances

garantissant sa responsabilité civile générale (b) un contrat d'assurances garantissant les risques

environnementaux liés à la réalisation des Opérations Pétrolières, (c) un contrat d’assurances
garantissant les accidents du travail des employés, (d) tout autre contrat d'assurances dont la
souscription serait requise par la réglementation en vigueur.

Les assurances en question seront souscrites auprès de compagnies d'assurances de premier

able.

rang et conformément à la réglementation appli

Le Contractant fournira au Ministre les attestations justifiant la souscription et le maintien des

assurances susvisées.

50

IN

la
y
es Fu
24.3 Lorsque le Contractant est constitué de plusieurs entités, les obligations et responsabilités de ces
dernières en vertu du présent Contrat sont, sans préjudice des stipulations de l’article 21 ci-
dessus, solidaires à l'exception de leurs obligations en matière d'impôt sur les bénéfices

industriels et commerciaux.

244 Si l'une des entités du Contractant transfère tout ou partie de ses droits et obligations au titre du

présent Contrat à une Société Affiliée, sous réserve que celle-ci ait des capacités techniques et

financières

nférieures, sa société mère soumettra à l'approbation du Ministre un engagement

garantissant la bonne exécution des obligations découlant du présent Contrat.

ARTICLE 25 : RESILIATION DU CONTRAT

25.1 Le présent Contrat peut être résilié, sans indemnité, dans l'un des cas suivants:
a) Violation grave et/ou continue par le Contractant des stipulations du présent Contrat, du
Code des Hydrocarbures Bruts, ou de la réglementation en vigueur applicable au

Contractant;
b) Défaut de remise de la garantie bancaire conformément à l’article 4.6 ci-dessus;
c) Retard de plus de trois (3) mois à un paiement dû à l'Etat;

d) Arrêt des travaux de développement d'un gisement pendant six (6) mois consécutifs sans

l'accord du Ministre;

e) Après le démarrage de la production sur un gisement, arrêt de son exploitation pendant une

durée de plus de six (6) mois, décidé par le Contractant sans l'accord du Ministre;

f) Non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale rendue

conformément aux stipulations de l'article 28 ci-dessous;

g) Faillite, règlement judiciaire ou liquidation des biens du Contractant.

25.2 En dehors du cas prévu à l'alinéa g) ci-dessus, le Ministre ne pourra prononcer la déchéance
prévue à l'article 25.1 ci-dessus qu'après avoir mis le Contractant, par lettre recommandée avec
accusé de réception, en demeure de remédier au manquement en question dans les délais

prescrits dans la mise en demeure à compter de sa date de réception.

51

W

à 1, ‘1
25.3

26.1

26.2

-

Faute pour le Contractant de remédier au manquement objet de la mise en demeure dans le délai
imparti, la résiliation du présent Contrat peut être prononcée.

Tout différend sur le bien-fondé de la résiliation du Contrat prononcée par le Ministre sera
susceptible de recours à l'arbitrage conformément aux stipulations de l'article 28 ci-dessous.
Dans le cas échéant, le Contrat restera en vigueur jusqu'à l'intervention éventuelle d’une
sentence arbitrale confirmant le bien fondé de cette résiliation, au quel cas, le Contrat prendra

définitivement fin.

La résiliation du présent Contrat entraîne automatiquement le retrait de l’Autorisation

d'Exploration et des Autorisations d'Exploitation en cours de validité.

ARTICLE 26 : DROIT APPLICABLE ET STABILISATION
DES CONDITIONS

Le présent Contrat est régi par les lois et règlements de la République Islamique de Mauritanie,

complétés par les principes généraux du droit du commerce international.

Le Contractant sera soumis à tout moment aux lois et règlements en vigueur en République

Islamique de Mauritanie.

Il ne pourra être fait application au Contractant d'aucune disposition législative ou
réglementaire postérieure à la Date d'Effet du Contrat qui aurait pour effet direct ou indirect de
diminuer les droits du Contractant ou d’aggraver ses obligations au titre du présent Contrat et de
la législation et la réglementation en vigueur à la Date d’Effet du présent Contrat, sans accord
préalable des Parties.

Toutefois, il est convenu que le Contractant ne peut, au titre du paragraphe précédent, s'opposer
à l'application des dispositions législatives et réglementaires de droit commun adoptées
postérieurement à la Date d’Effet du Contrat en matière de sécurité des personnes et de

protection de l’environnement ou de droit du travail.

52

Ÿ j
y
Pop
ARTICLE 27 : FORCE MAJEURE

27.1 Toute obligation résultant du présent Contrat qu'une Partie serait dans l'impossibilité totale ou
partielle d'exécuter, en dehors des paiements dont elle serait redevable, ne sera pas considérée
comme une violation du présent Contrat si ladite inexécution résulte d'un cas de Force Majeure,
à condition toutefois qu'il y ait un lien direct de cause à effet entre l'empêchement et le cas de
Force Majeure invoqué.

27.2 Aux fins du présent Contrat doivent être entendus comme cas de Force Majeure tout événement
imprévisible, irrésistible ou indépendant de la volonté de la Partie l'invoquant, tels que
tremblement de terre, accident, grève, guérillas, actes de terrorisme, blocus, émeute,
insurrection, troubles civils, sabotage, faits de guerre, soumission du Contractant à toute loi,
règlement, ou toute autre cause indépendante de son contrôle et qui a pour effet de différer ou
de rendre momentanément impossible l'exécution de tout ou partie de ses obligations.
L'intention des Parties est que le terme Force Majeure reçoive l'interprétation la plus conforme
aux principes et usages du droit international et aux pratiques de l’industrie pétrolière
internationale.

27.3 Lorsqu'une Partie considère qu'elle se trouve empêchée d'exécuter l'une quelconque de ses
obligations en raison d'un cas de Force Majeure, elle doit immédiatement le notifier par écrit à
l'autre Partie en spécifiant les éléments de nature à établir le cas de Force Majeure et prendre, en
accord avec l'autre Partie, toutes les dispositions utiles et nécessaires pour permettre la reprise
normale de l'exécution des obligations affectées par la Force Majeure dès la cessation du cas de
Force Majeure.

Les obligations, autres que celles affectées par la Force Majeure, devront continuer à être

remplies conformément aux stipulations du présent Contrat.

274 Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des obligations du
présent Contrat était différée, la durée du retard en résultant, augmentée du délai qui pourrait

être nécessaire à la réparation de tout dommage causé par le cas de Force Majeure, seront

ajoutés au délai stipulé dans le présent Contrat pour l’exécution de ladite obligation ainsi qu'à la

durée de l'Autorisation d’Exploration et de toute Autorisation d'Exploitation en cours de
validité.

53

NS 7
À— Al ral
ARTICLE 28 : ARBITRAGE ET EXPERTISE

28.1 En cas de différend entre l'Etat et le Contractant concernant l'interprétation ou l'application des
stipulations du présent Contrat, les Parties s’efforceront de bonne foi de résoudre ce différend à
l'amiable.

En ce qui concerne le Prix du Marché, les stipulations de l’article 14.5 ci-dessus s’appliquent.

Les Parties peuvent également convenir de soumettre tout autre différend d'ordre technique à un
expert nommé d’un commun accord ou par le Centre International d’Expertise Technique de la

Chambre de Commerce Internationale (« CCI »).

Si, dans un délai de quatre vingt dix (90) jours à compter de la notification d’un différend, les
Parties ne parviennent pas à une solution à l'amiable ou suite à une proposition d’un expert, ledit
différend sera soumis à la requête de la Partie la plus diligente, à la CCI pour arbitrage suivant

les règles fixées par le Règlement d'arbitrage de la CCI.

28.2 Le siège de l'arbitrage sera Paris (France). Les langues utilisées durant l'arbitrage seront le
Français et l'Anglais et la loi applicable sera la loi mauritanienne, ainsi que les règles et usages

du droit international applicables en la matière.

Le tribunal arbitral sera composé de trois (3) arbitres. Aucun arbitre ne sera ressortissant des

pays auxquels appartiennent les Parties.

La sentence du tribunal est rendue à titre définitif et irrévocable. Elle s'impose aux Parties et est

immédiatement exécutoire.

Les frais d'arbitrage seront supportés également entre les Parties, sous réserve de la décision du

tribunal concernant leur répartition.

Les Parties renoncent formellement et sans réserve à tout droit d'attaquer ladite sentence, de

faire obstacle à sa reconnai

ance et à son exécution par quelque moyen que ce soit.

28.3 Les Parties se conformeront à toute mesure conservatoire ordonnée par le tribunal arbitral. Sans
préjudice du pouvoir du tribunal arbitral de recommander des mesures conservatoires, chaque
Partie pourra solliciter des mesures provisoires ou conservatoires en application du règlement
de référé pré-arbitral de la CCI.

284 L'introduction d'une procédure d'arbitrage entraîne la suspension des dispositions contractuelles

en ce qui concerne l'objet du différend, mais laisse subsister tous autres droits et obligations des

54

ju
- À y
29.1

29.2

Parties au titre du présent Contrat.

Sans préjudice des stipulations de l’article 21 ci-dessus, les frais et honoraires de l'expert visé à
l’article 28.1 ci-dessus seront supportés par le Contractant jusqu'à l'octroi de la première
Autorisation d'Exploitation et par la suite par moitié par chacune des Parties. Ces coûts seront

considérés comme des Coûts Pétroliers récupérables au titre de l’article 10 du présent Contrat.

ARTICLE 29 : CONDITIONS D'APPLICATION DU
CONTRAT

Les Parties s’accordent à coopérer de toutes les manières possibles afin d'atteindre les objectifs
du présent Contrat.

L'Etat facilitera au Contracta s activités en lui accordant tous permis,

autorisations, licences et droits d'accès ires à la réalisation des Opérations Pétrolières, et
en mettant à sa disposition tous les services appropriés aux dites Opérations du Contractant , de

ses employés et agents sur le territoire national.

Toute demande de permis, d’autorisations, de licences et de droits susvisés sera soumise au

Ministre qui la transmettra, le cas échéant, aux ministères et organismes concernés, et en
assurera le suivi. Ces demandes ne pourront être refusées sans un motif légitime et seront

diligentées de manière à ne pas indûment retarder les Opérations Pétrolières.

Toutes les notifications ou autres communications se rapportant au présent Contrat devront être
adressées par écrit et seront considérées comme ayant été valablement effectuées dès qu'elles
seront remises en mains propres contre récépissé au représentant qualifié de la Partie concernée
au lieu de son principal établissement en Mauritanie, ou délivrées sous pli affranchi et

recommandé avec accusé de réception, ou adressées par télécopie confirmée par lettre et après

confirmation de la réception par le destinataire, à l'élection de domicile indiquée ci-dessous

Pour le Ministère :

Direction des Hydrocarbures Bruts
BP : 4921

Nouakchott- Mauritanie
TEL/FAX : +222 524 43 07

yÿk C
n >
po
Pour le Contractant :

Kosmos Energy Mauritania
c/o Wilmington Trust

Ath Floor, Century Yard
Cricket Square, Hutchins Dr.
Elgin Avenue, Georgetown,
Grand Cayman Islands
Téléphone : +1-345-814-6703
Fac-similé : +1-345-527-2105
Attention : Andrew Johnson

Courriel : mauritanianotifications @kosmosenergy.com
Avec copie à :

Kosmos Energy Mauritania
c/o Kosmos Energy, LLC
Attention : General Counsel
8176 Park Lane, Suite 500
Dallas, TX 75231
Fac-similé : 214-445-9705

Courriel : KosmosGeneralCounsel @kosmosencrgy.com

Les notifications seront considérées comme ayant été effectuées à la date où le destinataire les

recevra, conformément à l'accusé de réception.

29.3 L'Etat et le Contractant peuvent à tout moment changer leurs représentants autorisés ou
l'élection de domicile mentionnée à l'article 29.2 ci-dessus, sous réserve de le notifier avec un
préavis d'au moins dix (10) jours.

294 Le présent Contrat ne peut être modifié que d'un commun accord entre les Parties et par la
conclusion d’un avenant approuvé et entrant en vigueur dans les conditions prévues à l’article

30 ci-dessous.
29.5 Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être faite par
écrit et signée par le Ministre, et aucune renonciation éventuelle ne pourra être considérée

comme un précédent si l'Etat renonce à se prévaloir d'un des droits qui lui sont reconnus par le

présent Contrat.

d u
A A,

56
29.6 Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de référence
et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou l'objet des

stipulations du Contrat.

29.7 Les Annexes 1, 2 et 3 ci-jointes font partie intégrante du présent Contrat. Toutefois, en cas de

conflit, les stipulations du présent Contrat priment sur celles des Annexes.

ARTICLE 30 : ENTREE EN VIGUEUR

Une fois signé par les Parties, le présent Contrat sera approuvé par décret pris en Conseil des Ministres
et entrera en vigueur à la date de publication dudit décret au Journal Officiel, ladite date étant désignée

sous le nom de Date d’Effet et rendant ledit Contrat obligatoire pour les Parties.

En foi de quoi, les Parties ont signé le présent Contrat en Trois (3) exemplaires originaux

Nouakchott, Le F N R EN

POUR
POUR
LA REPUBLIQUE ISLAMIQUE DE _
LE CONTRACTANT
MAURITANIE
LE MINISTRE
Taleb ABDIVALL John R. KEMP III
57

A ic
ANNEXE 1 : PERIMETRE DE RECHERCHE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le

Contractant.

A la Date d’Effet, le Périmètre de Recherche initial englobe une superficie réputée égale à Sept mille

Soixante quinze (7 075) km2.

Ce Périmètre de Recherche est représenté sur la carte ci-jointe avec les coordonnées qu’y sont

indiquées.

CARTE DU PERIMETRE DE RECHERCHE

en

x (zen) vz20N)

< 235000 2100000

350000 2100000

ere | 250000 2080000

6000 ?nan000

260000 2050000

385000 2050000

255000 2045000

250000 2045000

} 290000 2020000

À 506000 2020000

306000 2005000

Fe 290006 2005000

290008 1990000

275000 1990000

275000 1975000

565008 1975000

m 265000 1935000

PEL 235000 1935000

| 235000 2100006

Il L EE Superficie: 7 075Km*
EEE f per

LE

58

if
ANNEXE 2 : PROCEDURE COMPTABLE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le

Contractant.

ARTICLE 1 : DISPOSITIONS GENERALES

11 Objet

La présente Procédure Comptable a pour objet d'établir les règles et méthodes de comptabilisation et
de contrôle des Coûts Pétroliers aux fins de leur recouvrement et aux fins du partage de la production
selon l’article 10 du Contrat, ainsi que les règles de détermination des bénéfices nets réalisés par le

Contractant aux fins du calcul de l’impôt sur les bénéfices industriels et commerciaux.

12 Comptes et relevés
Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan comptable en

vigueur en Mauritanie et les pratiques et méthodes en usage dans l'industrie pétrolière internationale.

Conformément aux stipulations de l'article 20.2 du Contrat, les comptes, livres et registres du

Contractant seront tenus en langue anglaise et libellés en Dollars.

Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes payées ou reçues en
toute autre monnaie, celles-ci seront évaluées sur la base des cours de change cotés sur le marché des

changes de Paris, selon des modalités fixées d’un commun accord.

13 Interprétation
Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des termes

correspondants, figurant dans le Contrat.

Le terme « Contractant », outre l’acception qui lui est conférée par le Contrat, peut désigner parfois
l'Opérateur lorsque le Contractant est constitué de plusieurs entités et qu'il s’agit d'Opérations
Pétrolières conduites par l’Opérateur pour le compte de toutes ces entités, ou parfois chacune de ses

entités lorsqu'il s’agit d'obligations leur incombant à titre personnel

59

d_ A jt

\h pi
ARTICLE 2 : COMPTABILITE DES COÛTS PETROLIERS

ail Règles générales et principes - Classification et regroupements

2.1.1 Le Contractant tiendra, en permanence, une comptabilité spécialement réservée et organisée

pour l'enregistrement des Coûts Pétroliers et faisant ressortir le détail des dépenses
effectivement payées par lui et donnant droit à récupération en application des stipulations du
Contrat et de la présente Annexe, les Coûts Pétroliers récupérés, au fur et à mesure de
l'affectation de la production destinée à cet effet, ainsi que les sommes venant en déduction ou
en atténuation des Coûts Pétroliers.

2.1.2 La comptabilité des Coûts Pétroliers doit permettre de faire ressortir, à tout moment, pour le
Périmètre de Recherche et pour tout Périmètre d'Exploitation y découlant :

“le montant total des Coûts Pétroliers payés par le Contractant depuis la Date d'Effet;
“le montant total des Coûts Pétroliers récupérés;

“ les sommes venant en atténuation ou en déduction des Coûts Pétroliers et la nature des

opérations auxquelles se rapportent ces sommes;

“le montant des Coûts Pétroliers restant à récupérer.

2.1.3 La comptabilité des Coûts Pétroliers enregistre, au débit, toutes les dépenses effectivement
payées se rapportant directement, en application du Contrat et des stipulations de la présente

Annexe, aux Opérations Pétrolières, et considérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées doivent, à la fois:

“__incomber réellement au Contractant ;
= être nécessaires à la bonne réalisation des Opérations Pétrolières ;

“être justifiées et appuyées de pièces et documents justificatifs permettant un contrôle efficace

par le Ministère.

2.14 La comptabilité des Coûts Pétroliers enregistre, au crédit, le montant des Coûts Pétroliers

récupérés, au fur et à mesure que cette récupération est opérée, ainsi que, au fur et à mesure de

leur encaissement, les recettes et produits de toute nature qui viennent en déduction ou en

atténuation des Coûts Pétroliers.

4 : NS

wi?

60
2.1.5

4.

Les originaux des contrats, factures et tous autres documents justificatifs se rapportant aux
Coûts Pétroliers doivent être tenus à la disposition du Ministère et présentés à toute réquisition
émanant de celui-ci.

Les Coûts Pétroliers seront récupérés selon:

a) L'ordre de priorité par nature des coûts:
“Les Coûts Pétroliers d'Exploitation ;
“Les Coûts Pétroliers de Développement ; et
“Les Coûts Pétroliers d’Exploration ;

Tels que ces catégories de Coûts Pétroliers sont définis aux articles 3.2, 3.3 et 3.4 de la présente
Annexe.

b) L'ordre géographique de priorité:
“Les Coûts Pétroliers encourus dans un Périmètre d'Exploitation sont les premiers
à être récupérés sur la production issue de celui-ci et selon l’ordre stipulé au

paragraphe a) ci-dessus ;

“ Les Coûts Pétroliers encourus en dehors d’un Périmètre d'Exploitation sont
récupérés en second lieu sur la production issue de celui-ci et selon l’ordre

stipulé au paragraphe a) ci-dessus.

Les Coûts Pétroliers encourus dans les Périmètres d'Exploitation, autres que
celui en question, seront récupérés avant les Coûts Pétroliers encourus dans le

Périmètre de Recherche selon l’ordre stipulé au paragraphe a) ci-dessus.

Chaque entité constituant le Contractant a droit à la récupération de ses Coûts Pétroliers dès la

mise en production.

La comptabilité des Coûts Pétroliers doit être sincère et exacte; elle doit être organisée et les

comptes tenus et présentés de manière à ce qu'ils puissent être aisément regroupés et pu

dégager les Coûts Pétroliers afférents, notamment, aux dépenses:

“d'exploration,

# d'évaluation,

61

(A AS
vf
“de développement,

“de production de Pétrole Brut,

"de production de Gaz Naturel,

“d'évacuation des Hydrocarbures et de stockage,

“relatives aux activités connexes, annexes ou accessoires, en distinguant chacune d'elles,

“ainsi que les fonds versés au compte séquestre conformément à l’article 23.2 du Contrat.

2.18 Pour chacune des activités ci-dessus, la comptabilité des Coûts Pétroliers doit permettre de faire

ressortir les dépenses:

a) Relatives aux immobilisations corporelles, notamment celles se rapportant à

l'acquisition, la création, la construction ou la réalisation:

de terrains,

de bâtiments (ateliers, bureaux, magasins, logements, laboratoires, etc...),
d'installations de chargement et de stockage,

de voies d'accès et ouvrages d'infrastructure générale,

de moyens de transport des Hydrocarbures (canalisations d'évacuation, bateaux-

citernes, etc.),

d'équipements généraux,

d'équipements et installations spécifiques,

de véhicules de transport et engins de génie civil,

de matériel et outillage (dont la durée normale d’utilisa

ion est supérieure à une

année),
de forages productifs,

d’autres immobilisations corporelles.

62
b) Relatives aux immobilisations incorporelles, notamment celles s

rapportant:

“aux travaux de terrain de géologie et de géophysique, de laboratoire (études,

retraitement, etc.),

“aux forages d'exploration non productifs et non utilisés dans le cadre du plan de

développement,
"aux autres immobilisations incorporelles.
c) relatives aux matériels et matières consommables ;
d) opérationnelles de fonctionnement :

Il s'agit des dépenses de toute nature, à l'exception des frais généraux visés ci-après, non
prises en compte dans les alinéas a) à c) ci-dessus du présent article 2-1-8, et liées

directement à l'étude, la conduite et l'exécution des Opérations Pétrolières ;
e) non opérationnelles ou frais généraux :

Il s'agit de dépenses supportées par le Contractant, liées aux Opérations Pétrolières et se

rapportant à la direction et à la gestion administrative desdites opérations.

2.19 Par ailleurs, la comptabilité des Coûts Pétroliers doit faire ressortir, pour chacune des catégories
de dépenses énumérées ou définies dans les alinéas a) à d) de l’article 2-1-8 précédent, les
paiements effectués au profit:

“de l'Opérateur, pour les biens et services qu'il a fournis lui-même;

“des entités constituant le Contractant, pour les biens et services qu'elles ont fournis elles-

mêmes;
“des Sociétés Affiliées;

“des Tiers.

22 Analyse des dépenses et méthodes d’imputation

2.2.1 Les principes d'imputation et les méthodes analytiques habituels du Contractant en matière de
répartition et de reversement doivent être appliqués de façon homogène, équitable et non
discriminatoire à l'ensemble de ses activités. [ls devront être communiqués au Ministère sur

demande de celui-ci.

Le Contractant informera le Ministère de toute modification qu'il pourrait être conduit à

63

jui
22.2

apporter à ses principes et méthodes.

Les actifs corporels construits, fabriqués, créés ou réalisés par le Contractant dans le cadre des
Opérations Pétrolières et effectivement affectés à ces opérations, ainsi que leur entretien
courant, sont comptabilisés au prix de revient de construction, de fabrication, de création ou de

réalisation.

Les équipements, matériels et matières consommables nécessités par les Opérations Pétrolières

et autres que ceux visés ci-dessus, sont:
a) Soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et, si

néces

ire, d'entreposage temporaire par le Contractant (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements, matériels et matières consommables
acquis par le Contractant sont valorisés, pour imputation aux Coûts Pétroliers, à leur

prix rendus à pied d'œuvre (prix rendu Mauritanie).

Le prix rendu Mauritanie comprend les éléments suivants, imputés selon les méthodes

analytiques du Contractant:
“le prix d'achat après ristournes et rabais,

"les frais de transport, d'assurance, de transit, de manutention et de douane (et

autres impôts et taxes éventuels) depuis le magasin du vendeur jusqu'à celui du

Contractant ou jusqu'au lieu d'utilisation, selon le cas,
b) Soit fournis par le Contractant à partir de ses propres stocks

“ Les équipements et matériels neufs, ainsi que les matières consommables,
fournis par le Contractant à partir de ses propres stocks sont valorisés, pour
imputation, au dernier prix de revient moyen pondéré, calculé conformément aux

stipulations de l'alinéa a) du présent article 2.2.3, ci-après dénommé « coût net ».

“ Les matériels et équipements amortissables déjà utilisés fournis par le
Contractant à partir de ses propres stocks ou de ceux de ses autres activités, y
compris celles des Sociétés Affiliées, sont valorisés, pour imputation aux Coûts

Pétroliers, d'après le barème ci-après:

64

dU{
ps
e Matériel neuf (Etat « A »): Matériel neuf qui n'a jamais été utilisé: 100% (cent pour cent) du

coût net.

e Matériel en bon état (Etat « B »): Matériel d'occasion en bon état et encore utilisable dans sa
destination initiale sans réparation: 75% (soixante-quinze pour cent) du coût net du matériel

neuf tel que défini ci-dessus.

° Autre matériel usagé (Etat « C »): Matériel encore utilisable dans sa destination initiale, mais
seulement après réparation et remise en état: 50% (cinquante pour cent) du coût net du

matériel neuf tel que défini ci-dessus.

e Matériel en mauvais état (Etat « D »): Matériel non utilisable dans sa destination initiale, mais
qui est utilisable pour d'autres services: 25% (vingt-cinq pour cent) du coût net du matériel

neuf tel que défini ci-dessus.

e  Ferrailles et rebuts (Etat « E »): Matériels hors d'usage et irréparable: prix courant des rebuts.

2.2.3.1 L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà de ce que fait le
fabriquant ou le revendeur du matériel concerné. En cas de matériel neuf défectueux, le
Contractant fait diligence pour obtenir remboursement ou compensation de la part du fabriquant
ou du revendeur; cependant le crédit correspondant n'est passé en écriture qu'à la réception du

remboursement ou de la compensation;

2.2.3.2 En cas de défectuosité du matériel usagé visé ci-dessus, le Contractant crédite le compte des

Coûts Pétroliers des sommes qu'il aura effectivement encaissées en compensation.

2.2.3.3 Utilisation des matériels, équipements et installations appartenant en propre au Contractant
Les matériels, équipements et installations appartenant en propre au Contractant et utilisés à titre
temporaire pour les besoins des Opérations Pétrolières, sont imputés aux Coûts Pétroliers pour un

montant de location couvrant:
a) L'entretien et les réparations,

b) Une quote-part, proportionnelle au temps d'utilisation pour les Opérations Pétrolières,
des amortissements calculés par application au prix de revient historique (coût initial

non réévalué), d'un taux au plus égal à celui prévu par l’article 4-2 ci-dessous.

65

es ( 44
W 4
234

c) Les dépenses de transport et de fonctionnement et toutes autres dépenses non déjà
imputées par ailleurs.
Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une

immobilisation ou à une inutilisation anormale ou conjoncturelle desdits équipements et

installations dans le cadre des activités du Contractant autres que les Opérations Pétrolières.

En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l'utilisation de ci

équipements et

installations ne doivent pas excéder ceux qui seraient normalement pratiqués en Mauritanie par des

entreprises tierces, ni se traduire par une imputation en cascade de frais et de marges.

Le Contractant tiendra un état détaillé des matériels, équipements et installations lui appartenant en
propre et affectés aux Opérations Pétrolières, indiquant la description et le numéro d'identification
de chaque unité, les charges d'entretien et de réparations y afférentes et les dates auxquelles chaque
unité a été affectée puis retirée des Opérations Pétrolières. Cet état devra parvenir au Ministère au

plus tard le 1° mars de chaque année.

Dépenses opérationnelles de fonctionnement

Les dépenses de cette nature sont imputées aux Coûts Pétroliers au prix de revient pour le
Contractant des prestations ou charges qu'elles concernent, tel que ce prix ressort des comptes
de celui-ci et tel qu'il est déterminé en application des stipulations de la présente Annexe. Ces

dépenses comprennent notamment:

Les impôts, dr et taxes établis et payés en Mauritanie en vertu de la réglementation en

vigueur et des stipulations du Contrat et directement liés aux Opérations Pétrolières.

Ne sont pas imputables aux Coûts Pétroliers, les redevances superficiaires, l'impôt sur les BIC et
les bonus prévus respectivement aux articles 11 et 13 du Contrat, ainsi que toute autre charge dont

la récupération est exclue par une stipulation du Contrat ou de la présente Annexe.

Les dépenses de personnel et l'environnement du personnel

2.3.3.1 Principes

Dans la mesure où elles correspondent à un travail et à des services effectifs et où elles ne sont

pas excessives eu égard à l'importance des responsabilités exercées, au travail effectué et aux

66

ju
\k ee
pratiques habituelles, ces dépenses couvrent tous les paiements effectués à l'occasion de

l'utilisation et de l'environnement du personnel travaillant en Mauritanie et engagé pour la

conduite et l'exécution des Opérations Pétrolières ou pour leur supervision. Ce personnel
comprend les personnes recrutées localement par le Contractant et celles mises à la disposition

de celui-ci par les Sociétés Affiliées, les autres Parties ou les Tiers.

Ces dépenses sont également déductibles lorsqu'elles se rattachent à un établissement stable à
l'étranger du Contractant lorsque l’activité de cet établissement stable est exercée exclusivement au

profit des Opérations Pétrolières du Contractant en Mauritanie.

2.3.3.2 Eléments

Les dépenses de personnel et d'environnement du personnel comprennent, d'une part, toutes les

sommes payées ou rembour

es au titre du personnel visé ci-dessus, en vertu des textes légaux et
réglementaires, des conventions collectives, des contrats de travail et du règlement propre au

Contractant et, d'autre part, les dépenses payées pour l'environnement de ce personnel:

a) Salaires et appointements d'activité ou de congé, heures supplémentaires, primes et

autres indemnités;

b) Charges patronales y afférentes résultant des textes légaux et réglementaires, des

conventions collectives et des conditions d'emploi;
c) Dépenses payées pour l'environnement du personnel; celles-ci représentent, notamment:

“ Les dépenses d'a:

istance médicale et hospitalière, d'assurance sociale et toutes

autres dépenses sociales particulières au Contractant ;

“ Les dépenses de transport des employés, de leur famille et de leurs effets
personnels, lorsque la prise en charge de ces dépenses par l'employeur est prévue
par le contrat de travail ;

“ Les dépenses de logement du personnel, y compris les prestations y afférentes,
lorsque leur prise en charge par l'employeur est prévue par le contrat de travail

(eau, gaz, électricité, téléphone) :

“Les indemnités payées à l'occasion de l'installation et du départ des salariés ;

67

ai
23

“Les dépenses afférentes au personnel administratif rendant les services suivants:
gestion et recrutement du personnel local, gestion du personnel expatrié,
formation professionnelle, entretien et fonctionnement des bureaux et logement,
lorsque ces dépenses ne sont pas incluses dans les frais généraux ou sous d'autres

rubriques ;

“ Les frais de location des bureaux ou leur coût d'occupation, les frais des services
administratifs collectifs (secrétariat, mobilier, fournitures de bureau, téléphone,

etc.).

.3 Conditions d'imputation

Les dépenses de personnel correspondent:

Soit à des dépenses directes imputées au compte des Coûts Pétroliers correspondant,

Soit à des dépenses indirectes ou communes imputées au compte des Coûts Pétroliers à partir

des données de la comptabilité analytique et déterminées au prorata du temps consacré aux

Opérations Pétrolières.

2.34 Les dépenses payées à raison des prestations de services fournies par les Tiers, les entités

constituant le Contractant et les Sociétés Affiliées comprennent notamment:

2.3.4.1 Les services rendus par les Tiers et par les Parties, sont imputés à leur prix de revient comptable

pour le Contractant, c'est à dire au prix facturé par les fournisseurs, y compris tous droits, taxes et

charges annexes éventuels; les prix de revient sont diminués de tous rabais, remises, ristournes et

escomptes obtenus par le Contractant, soit directement, soit indirectement.

2.3.4.2 L'a

tance technique fournie au Contractant par ses Sociétés Affiliés : elle consiste en prestations

et services rendus au profit des Opérations Pétrolières par les départements et services de ces

Sociétés Affil

s qui s'occupent des activités suivantes:

Géologie,
Géophysique,

Ingénierie,

{| ww

68
Forage et production,

Gisements et étude des

Etudes économiques,

Contrats techniques,

Laboratoires,

Achats et transit (sauf frais inclus dans ceux visés au 2.2.3 ci-dessus),
Dessin,

Certaines activi

administratives et juridiques qui se rapportent à des études ou travaux bien
définis ou occasionnels et qui ne font partie ni de l'activité courante et régulière, ni de l'activité

juridique visée au 2.3.8 ci-après.

L'assistance technique fait principalement l'objet de contrats de services conclus entre le

Contractant et ses Sociétés Affiliées.

Les dépenses d'assistance technique fournie par les Sociétés Affiliées sont imputées au prix de

revient pour la Société Affiliée qui fournit cette assistance. Ce prix de revient comprend,
notamment, les frais de personnel, les coûts des matières et matériels consommables utilisés, les
frais de réparation et d'entretien, les assurances, les taxes, une quote-part de l'amortissement des
investissements généraux calculé sur la valeur d'origine d'acquisition où de construction des
biens s'y rapportant et toutes autres dépenses entraînées par ces prestations non déjà imputées

par ailleurs.

Le prix exclut, par contre, toute charge inhérente aux surcoûts dus, notamment, à une
immobilisation ou à une utilisation anormale ou conjoncturelle des matériels, installations et

équipements chez la Société Affiliée.

En tout état de cause, les dépenses relatives à ces prestations ne pourront pas dépasser celles qui
seraient exigées normalement, pour des services similaires, par des sociétés de services
techniques et laboratoires indépendants. Elles ne doivent pas se traduire par une imputation en

cascade de frais et marges.

En outre, toutes ces prestations, y compris les études de synthèse, doivent être appuyées par des

rapports représentés sur simple demande du Ministère. Elles doivent faire l'objet de commandes

s passées par le Contractant, puis de facturations détaillées.

69

g 4
2.3.4.3 Lorsque le Contractant utilise, pour les Opérations Pétrolières, du matériel, des équipements ou des

installations qui sont la propriété exclusive d'une entité constituant le Contractant, il impute aux
Coûts Pétroliers, au prorata du temps d'utilisation, la charge correspondante, déterminée selon ses
méthodes habituelles et selon les principes définis au 2.3.4.2 ci dessus. Cette charge comprend,
notamment :

“Une quote-part de l'amortissement annuel calculé sur le "prix rendu Mauritanie" d'origine

défini au 2.2.3 ci-dessus;

“Une quote-part du coût de la mise en œuvre, des assurances, de l'entretien courant, du

financement et des révisions périodiques.

"Les frais de magasinage

"Les frais de magasinage et de manutention (frais de personnel et frais de fonctionnement des
services) sont imputés aux Coûts Pétroliers au prorata de la valeur des sorties de biens

enregistrées.

“Les dépenses de transport : Sont imputées aux Coûts Pétroliers les dépenses de transport de
personnel, de matériel ou d'équipements destinés et affectés aux Opérations Pétrolières et qui
ne sont pas déjà couvertes par les paragraphes ci-dessus ou qui ne sont pas intégrées dans les

prix de revient.

Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise en état des biens à la suite
d'avaries ou de pertes résultant d'incendies, inondations, tempêtes, vols, accidents ou toute autre

cause, sont imputées selon les principes définis dans la présente Annexe.

Les sommes recouvrées auprès des compagnies d'assurances pour ces avaries et pertes sont
créditées aux comptes des Coûts Pétroliers.

s de maintenance

Les dépens

Les dépenses de maintenance (entretien courant et gros entretien) du matériel, des équipements
et des installations affectés aux Opérations Pétrolières sont imputées aux Coûts Pétroliers au
prix de revient.

Les primes d'assurances et dépenses liées au règlement des sinistres, sont imputées aux Coûts
Pétroliers:

70

2.3.8

a) les primes et frais relatifs aux assurances obligatoires et contractuelles contractées pour
couvrir les Hydrocarbures extraits, les personnes et les biens affectés aux Opérations
Pétrolières ou pour couvrir la responsabilité civile du Contractant à l'égard des Tiers dans le

cadre desdites opérations;

b) les dépenses supportées par le Contractant lors d'un sinistre survenu dans le cadre des
Opérations Pétrolières, celles supportées en règlement de toutes pertes, réclamations,

dommages et autres dépenses annexes, non couverts par les assurances souscrites;

c) les dépenses payées en règlement de pertes, réclamations, dommages ou actions judiciaires,
non couvertes par une assurance et pour lesquelles le Contractant n'est pas tenu de souscrire
une assurance. Les sommes recouvrées auprès des assurances au titre des polices et garanties

sont comptabilisées conformément à l'article 2.6.2 g) ci-après;

Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux frais de procédure, d'enquête et
de règlement des litiges et réclamations (demandes de remboursement ou compensation), qui
surviennent à l'occasion des Opérations Pétrolières ou qui sont nécessaires pour protéger ou
recouvrer les biens, y compris, notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve, ainsi que les sommes versées à titre

de règlement transactionnel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du Contractant, une rémunération,
correspondant au temps et aux coûts réellement supportés, est incluse dans les Coûts Pétroliers.
Le prix ainsi imputé ne devra pas être supérieur à celui qui aurait été payé à des Tiers pour des
services identiques ou analogues.

Les intérêts, agios et charges financières

Sont imputés aux Coûts Pétroliers tous les intérêts et agios payés par le Contractant au titre des
emprunts contractés auprès de Tiers et des avances et emprunts obtenus auprès de Sociétés
Affiliées, dans la mesure où ces emprunts et avances sont affectés au financement des Coûts
Pétroliers relatifs aux seules Opérations Pétrolières de développement d'un gisement
commercial (à l'exclusion notamment des Opérations Pétrolières d'exploration et d'évaluation),
et n'excédant pas soixante dix pour cent (70%) du montant total de ces Coûts Pétroliers de

développement. Ces emprunts et avances devront être soumis à l'agrément du Ministère.

Dans le cas où ce financement est assuré auprès de Sociétés Affiliées, les taux d'intérêts

W
A] lu
LU

71
2.3.10

24

24.1

admissibles ne devront pas excéder les taux normalement en usage sur les marchés financiers

internationaux pour des prêts de nature similaire.

Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réalisées liées aux emprunts et dettes

du Contractant dans les conditions prévues par le Contrat.

Les paiements consécutifs aux frais exposés à l'occasion des contrôles et vérifications opérés
par le Ministère, conformément aux stipulations du Contrat, sont inclus dans les Coûts
Pétroliers.

Les paiements relatifs à d'autres dépenses, y compris les dépenses payées à des Tiers à raison du
transport des Hydrocarbures jusqu’au Point de Livraison sont inclus dans les Coûts Pétroliers. Il
s'agit de tous les paiements effectués ou pertes subies liés ou nécessités par la bonne exécution
des Opérations Pétrolières et dont l'imputation aux Coûts Pétroliers n'est pas exclue par les
stipulations du Contrat ou de la présente Annexe, à condition qu'ils ne soient pas assimilables à
des charges, dont le Ministère exclue la déduction et à condition que ces dépenses aient été

approuvées par celui-ci. Par ailleurs, sauf dispositions contraires de la loi, le Contractant pourra

s’il le désire faire des contributions à caractère économique, social, culturel, et sportif, à
l'exclusion impérative de financement à caractère politique. Ces contributions seront portées au

débit du compte des Coûts Pétroliers.

Les frais généraux

Ces dépenses sont relatives aux Coûts Pétroliers non pris en compte par ailleurs. Elles

concernent:

Les dépenses payées à l'extérieur de la Mauritanie

Le Contractant ajoutera une somme raisonnable à titre de frais généraux à l'étranger nécessaires

à la réalisation des Opérations Pétrolières et supportés par le Contractant et ses Sociétés
affiliées, de tels montants représentant le coût des services accomplis au bénéfice desdites

Opérations Pétrolières.

Leurs montants doivent être justifiés par des pièces comptables et par les copies des rapports

v y

Fi

72
2.4.2

25

concernant les services et travaux effectués; toute répartition forfaitaire doit être appuyée

d'explications justificatives, ainsi que des règles utilisées à cet effet.

Les montants imputés seront des montants provisoires établis sur la base de l'expérience du
Contractant et seront ajustés annuellement en fonction des coûts réels supportés par le
Contractant, sans toutefois excéder les limites suivantes :

°_ avant l'octroi de la première Autorisation d'Exploitation : trois pour cent (3%) des Coûts
Pétroliers hors frais généraux;

° à compter de l'octroi de la première Autorisation d'Exploitation : un et demi pour cent

(15%) des Coûts Pétroliers hors frais financiers et frais généraux.

Ces pourcentages s'appliquent aux dépenses, hors frais généraux, imputables aux Coûts
Pétroliers au titre de l'Année Civile considérée.

Les dépenses payées à l'intérieur de la Mauritanie
Ces dépenses couvrent les paiements relatifs aux activités et services suivants:
“Direction générale et secrétariat général :
"Informations et communications ;
"Administration générale (services juridiques, assurances, fiscalité, informatique) ;
"Comptabilité et budget :

“Audit interne.

Elles doivent correspondre à des services effectivement nécessités par les besoins des
Opérations Pétrolières et correspondre à des prestations réelles effectuées en Mauritanie par le
Contractant ou les Sociétés Affiliées. Elles ne doivent pas se traduire pe
cascade de frais et de marges.

une imputation en

Leurs montants sont, soit des montants réels lorsqu'il s'agit de dépenses directes, soit des
montants résultant de répartitions lorsqu'il s'agit de dépenses indirectes. Dans ce dernier cas, les
règles de répartition doivent être clairement définies et les montants justifiés par la comptabilité

analytique.

Les dépenses non imputables aux Coûts Pétroliers

Les paiements effectués en règlement de frais, charges ou dépenses non directement imputables

73

(à ps

US mé
aux Opérations Pétrolières, ceux dont la déduction ou l'imputation est exclue par les stipulations
du Contrat ou de la présente Annexe, ou ceux qui ne sont pas nécessités par les besoins des dites
Opérations Pétrolières, ne sont pas pris en compte et ne peuvent donc donner lieu à
récupération.
Il s'agit, notamment, des paiements effectués au titre:

a) Des frais d'augmentation de capital;

b) Des frais relatifs à des activités au-delà du Point de Livraison, notamment des frais de

commercialisation;
€) Des frais relatifs à la période antérieure à la Date d'Effet;
d) Des frais d'audit extérieur payés par le Contractant dans le cadre des relations particulières

entre les entités constituant le Contractant;

e) Des frais supportés à l'occasion des réunions, études et travaux réalisés dans le cadre de

l'association liant les entités constituant le Contractant et n'ayant pas pour objet la bonne

conduite des Opérations Pétrolières;
f Des intérêts, agios et charges financières autres que ceux dont l'imputation est prévue à
l’article 2.3.9 de la présente Annexe.

g) Des pertes de change éventuellement subies autres que celles dont l'imputation est permise

par le Contrat.

h) Des pertes de change qui constituent des manques à gagner résultant de risques liés à l'origine

des capitaux propres et à l'autofinancement.

Eléments à porter au crédit de la Comptabilité des Coûts Pétroliers

Doivent être portés au crédit du Compte des Coûts Pétroliers, notamment:

2.6.1 Le produit des quantités d'Hydrocarbures revenant au Contractant en application des

stpulations de l'article 10.2 du Contrat, par le Prix du Marché s'y rapportant tel qu'il est défini à
l'article 14 du Contrat.

2.6.2 Tous autres recettes, revenus, produits et profits connexes, annexes ou accessoires, directement

ou indirectement liés aux Opérations Pétrolières, notamment ceux provenant:

(A) De la vente de substances connexes ;

(B) Du transport et du stockage de produits appartenant aux Tiers dans les

installations affectées aux Opérations Pétrolières ;

74

A .
27

2.71

(C) Des remboursements effectués par les assureurs ;

(D) De règlements transactionnels ou de liquidations ;

(Œ) De cessions ou de location de biens déjà déclarés dans les Coûts Pétroliers ;

Æ) De rabais, remises et ristournes obtenus, s'ils n'ont pas été imputés en déduction

du prix de revient des biens auxquels ils se rapportent ;

(G) Tout autre revenu ou recette similaire à ceux listés ci-dessus, venant

normalement en déduction des Coûts Pétroliers.

Matériels, équipements et installations vendus par le Contractant

Les matériels, équipements, installations et consommables qui sont inutilisés ou inutilisables,
sont retirés des Opérations Pétrolières pour être, soit déclassés ou considérés comme « ferrailles
et rebuts », soit rachetés par le Contractant pour ses besoins propres, soit vendus à des Tiers ou

à des Sociétés Affiliées.

En cas de cession aux entités constituant le Contractant ou à leurs Sociétés Affiliées, les prix
sont déterminés conformément aux stipulations de 2-2-3.b de la présente Annexe, ou, s'ils sont
supérieurs à ceux résultant de l'application dudit article, convenus entre les Parties. Lorsque
l'utilisation du bien concerné dans les Opérations Pétrolières a été temporaire et ne justifie pas
les réductions de prix fixées à l'article susvisé, ledit bien est évalué de façon que les Coûts

Pétroliers soient débités d'une charge nette correspondant à la valeur du service rendu.

Les ventes à des Tiers des matériels, équipements, installations et consommables sont faites par

cordés à un

le Contractant au meilleur prix possible. Tous remboursements où compensatio
acheteur pour un matériel défectueux sont débités au compte des Coûts Pétroliers dans la

mesure et au moment où ils sont effectivement payés par le Contra

ant.

Lorsqu'un bien est utilisé au bénéfice d'un Tiers où du Contractant pour des opérations non

couvertes par le Contrat, les redevances correspondantes sont calculées à des taux qui, sauf

accord du Ministère, ne peuvent être calculés sur une base inférieure aux prix de revient.

75

\k ne
32

321

3.2.2

3:2.3

uw
5
in

ARTICLE 3 : DETERMINATION DU RAPPORT «R »

Aux fins notamment de la détermination du rapport «R » pour l'application de l’article 10.3 du
Contrat, les Coûts Pétroliers intervenant dans le calcul des Revenus Nets Cumulés et des
Investissements Cumulés seront catégorisés et enregistrés séparément selon les catégories ci-

dessous.

Coûts Pétroliers d'exploration
Ce sont les Coûts Pétroliers engagés dans les Opérations Pétrolières d'exploration à l'intérieur
d'un Périmètre de Recherche, inclus dans un Programme Annuel de Travaux approuvé

conformément aux stipulations du Contrat, comprenant, sans que cette liste soit limitative :

Les études géophysiques, géochimiques, paléontologiques, géologiques, topographiques et les

campagnes sismiques ainsi que les études y afférentes et leurs interprétations.

Le carottage, les puits d'exploration, les puits d'évaluation et les puits forés pour
l'approvisionnement en eau.

Les coûts de main-d'œuvre, matériel, fournitures et services utilisés dans le forage des puits
d'exploration ou de puits d'évaluation d’une découverte qui ne sont pas complétés en tant que

puits producteurs.

Les équipements utilisés exclusivement comme justificatifs des objectifs visés aux articles
3.2.1, 3.2.2 et 3.23 ci-des

géophys

us, y compris les voies d'accès et les informations géologiques et

iques acquis

La partie des Coûts Pétroliers de construction des installations et équipements, des frais
généraux imputables aux Coûts Pétroliers d'exploration tel qu'il en ressort d'une juste allocation
de l'ensemble des Coûts Pétroliers (y compris les frais généraux) entre les Coûts Pétroliers
d'exploration et l'ensemble des Coûts Pétroliers hors frais généraux.

Tous les autres Coûts Pétroliers encourus pour l’exploration entre la Date d'Effet et la date de

76

(à 4

W\
Hs

démarrage de la production d'Hydrocarbures commercialisables qui ne sont pas inclus dans

l'article 3.3 ci-dessous.

Coûts Pétroliers de développement
Ce sont les Coûts Pétroliers engagés dans les Opérations Pétrolières de développement relatives

à une Autorisation d'Exploitation, comprenant, sans que cette liste soit limitative:

Les forages de développement et de production, y compris les puits forés pour l'injection d'eau
ou de gaz afin d'augmenter le taux de récupération des Hydrocarbures et ceux destinés à la

séquestration ou la conservation de gaz.

Les puits complétés par l'installation de tubage (casing) où d'équipement après qu'un puits ait
été foré dans l'intention de le compléter en tant que puits producteur ou de puits d'injection

d'eau ou de gaz destinée à augmenter le taux de récupération des Hydrocarbures et ceux
destinés à la séquestration ou la conservation de gaz.

Les coûts d'équipements liés à la production, au transport et au stockage jusqu’au Point de
Livraison, tels que canalisations, canalisations sur champ (/low-lines), unités de traitement et de
production, équipements sur têtes de puits, équipements sous-marins, systèmes de récupération
assistée, plateformes offshore, unités flottantes de production et/ou unités flottantes de
production et de stockage (FPO et FPSO), unités de stockage, terminaux d'exportation,
installations portuaires et autres équipements connexes, ainsi que les voies d'accès liées aux

activités de production.

Les études d'ingénierie et de conception concernant les équipements visés à l'article

La partie des Coûts de construction, des frais généraux imputables aux Coûts de
Développement, tel qu'il ressort de la proportion des Coûts de Développement par rapport à

l'ensemble des Coûts Pétroliers à l'exception des frais généraux.

Sont exclues les charges financières afférentes au financement des Coûts de Développement.

77

A y
ù #
34 Coûts Pétroliers d'exploitation
Ce sont les Coûts Pétroliers encourus dans un Périmètre d'Exploitation après la date de
démarrage de la production d'Hydrocarbures commercialisables qui ne sont ni des coûts

d'exploration ni des coûts de développement ni des frais généraux.

Les coûts d'exploitation comprennent notamment les provisions constituées en vue de faire face
à des pertes ou charges y compris la provision pour le Plan de Réhabilitation, .]laquelle a été
versée intégralement au compte séquestre constitué dans le but de financer les travaux de

réhabilitation du site conformément à l’article 23.2 du Contrat.

La partie des frais généraux qui n'a pas fait l'objet d'une attribution aux coûts d'exploration ou

aux coûts de développement sera incluse dans les coûts d'exploitation.

3.5 Il est entendu que les amortissements des immobilisations pratiquées pour la détermination du
bénéfice imposable conformément aux stipulations de l’article 4 ci-dessous ne sont pas des

Coûts Pétroliers et à ce titre n’entrent pas dans la détermination du Rapport « R ».

ARTICLE 4 : CHARGES DEDUCTIBLES POUR LA DETERMINATION DE L’IMPOT SUR
LES BENEFICES INDUSTRIELS ET COMMERCIAUX

4.1 Charges déductibles

Conformément à l’article 70 du Code des Hydrocarbures Bruts, les charges déductibles pour la
détermination de l'impôt sur les bénéfices industriels et commerciaux seront constituées des
éléments suivants, dans les limites précisées dans la présente Procédure Comptable, et à
l'exclusion des charges non déductibles spécifiées au Titre VI du Code des Hydrocarbures Bruts
et des dépenses non imputables aux Coûts Pétroliers spécifiées à l’article 2.5 ci-dessus de la
présente Annexe :

“ Les Coûts Pétroliers d'exploitation, tels que définis selon les stipulations de la présente

Procédure Comptable ;
“Les frais généraux, selon les stipulations de l’article 2-4 ci-dessus de la présente Annexe ;

“Les amortissements des immobilisations constituées des Coûts Pétroliers de développement

selon les stipulations de l’article 4.2 ci-après ;

"Les intérêts, agios et charges financières, selon les stipulations de l’article 2-3-9 ci-dessus ;

à 0 |

\k mi

78
42

43

“Les pertes de matériels ou de biens résultant de destructions ou de dommages, les créances
irrécouvrables et les indemnités versées aux tiers à titre de dommages (sauf si ces

dommages sont causés par une Faute Lourde du Contractant) ; .

"Les provisions raisonnables et justifiées constituées en vue de faire face à des pertes ou

charges nettement précisées et que des événements en cours rendent probables ;

“Le montant non-apuré des déficits relatifs aux années antérieures dans la limite de cinq (5)

ans suivant l'exercice déficitaire.

Amortissement des immobilisations
Les immobilisations réalisées par le Contractant et nécessaires aux Opérations Pétrolières seront

amorties selon un régime d'amortissement linéaire.

La durée minimale d'amortissement des immobilisations sera de :

“ dix (10) Années Civiles pour les immobilisations de transport par canalisations de la

production d’'Hydrocarbures ;

“cinq (5) Années Civiles pour les autres immobilisations.

La période d'amortissement sera à compter de l'Année Civile durant laquelle lesdites
immobilisations sont réalisées, ou à compter de l'Année Civile au cours de laquelle lesdites
immobilisations sont mises en service normal si cette dernière année est postérieure, prorata

temporis pour la première Année Civile en question.

Coûts Pétroliers d'exploration

Les Coûts Pétroliers d'exploration encourus par le Contractant dans le Périmètre de Recherche,
y compris notamment les frais de recherches géologiques et géophysiques et les frais de forage
d'exploration et d'évaluation d’une découverte (à l'exclusion des forages productifs, qui seront
immobilisés selon les stipulations de l’article 4.2 ci-dessus de la présente Annexe), seront
considérées comme des charges déductibles en totalité dès leur année de réalisation ou pourront

être amorties selon un régime d'amortissement choisi par le Contractant.

79

A 3

dr #
54

52

53

6.1

ARTICLE 5 : INVENTAIRES

Périodici
Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens utilisés
pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins une fois par

an, aux inventaires physiques tels que requis par les Parties.

Notification

Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par le
Contractant au moins quatre-vingt-dix (90) jours avant le commencement dudit inventaire, de
sorte que le Ministère et les entités constituant le Contractant puissent être représentés à leurs

frais lors dudit inventaire.

Information
Au cas où le Ministère ou une entité constituant le Contractant ne se ferait pas représenter lors
d’un inventaire, telle Partie serait liée par l'inventaire établi par le Contractant, lequel devra

alors fournir à ladite Partie copie dudit inventaire.

ARTICLE 6 : ETATS DES REALISATIONS, SITUATIONS, COMPTES-RENDUS

Principes
Outre les états et la soumission d'informations prévus par ailleurs, le Contractant fera parvenir au
Ministère, dans les conditions, formes et délais indiqués ci-après, le détail des opérations et travaux

réali:

s, tels qu'ils sont enregistrés dans les comptes, documents, rapports et états tenus ou établis

par lui et relatifs aux Opérations Pétroliè

es.
Etat des variations des comptes d'immobilisations et des stocks de matériel et de matières
consommables.

Cet état doit parvenir au Ministère au plus tard le quinze (15) du premier mois de chaque

Trimestre. Il indiquera, notamment, pour le Trimestre précédent, les acquisitions et créations

d'immobilisations, de matériels et de matières consommables nécessaires aux Opérations

Pétrolières, par gisement et par grandes catégories, ainsi que les sorties (cessions, pertes,

destructions, mises hors service) de ces biens.

80

V
El
6.3 Etat des quantités de Pétrole Brut et de Gaz Naturel transportées au cours du mois
Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. Il indiquera, par
gisement, les quantités de Pétrole Brut et de Gaz Naturel transportées au cours du mois précédent,
entre le gisement et le point d'exportation ou de livraison, ainsi que l'identification des canalisations
utilisées et le prix du transport payé lorsque celui-ci est effectué par des Tiers. L'état indiquera, en

outre, la répartition entre les Parties des produits ainsi

64 Etat de récupération des Coûts Pétroliers
Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. Il présentera, pour le

mois précédent, le détail du compte des Coûts Pétroliers permettant, notamment, de faire ressortir:
“Les Coûts Pétroliers restant à récupérer à la fin du mois précédent;
“Les Coûts Pétroliers afférents aux activités du mois;

“Les Coûts Pétroliers récupérés au cours du mois avec indication, en quantités et en valeur, de la

production affectée à cet effet;

"Les sommes venues en atténuation ou en diminution des Coûts Pétroliers au cours du moi

“Les Coûts Pétroliers restant à récupérer à la fin du mois.

6.5 Etat de détermination du rapport «R »
Cet état doit parvenir au Ministère au plus tard le quinze (15) du premier mois de chaque
Trimestre. Il indiquera chacun des éléments de détermination du rapport «R » tels que définis à
l’article 3 de la Procédure Comptable, et la valeur du rapport en résultant, qui sera applicable au

Trimestre en question.

6.6 Inventaire des stocks de Pétrole Brut et de Gaz Naturel
Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. Il indiquera, pour le

mois précédent et par lieu de stockage:
"Les stocks du début du mois;
“ Les entrées en stock au cours du mois;

"Les sorties de stock au cours du mois;

81

b u
à- A #” |
6.7

6.8

6.9

“Les stocks théoriques à la fin du mois;
“Les stocks mesurés à la fin du mois;

“_ L'explication des écarts éventuels.

Déclarations fiscales

Le Contractant transmet au Ministère un exemplaire de toutes les déclarations que les entités
constituant le Contractant sont tenues de souscrire auprès des Administrations fiscales chargées de
l'assiette des impôts, notamment de celles relatives à l'impôt sur les BIC, accompagnées de toutes

les annexes, documents et justifications qui y sont joints.

Etat des versements d'impôts et taxes

Au plus tard le quinze (15) du premier mois de chaque Trimestre, le Contractant établira et
transmettra au Ministère un état des versements d'impôts, droits et taxes de toute nature qu'il a
acquittés au cours du Trimestre précédent, indiquant avec précision la nature des impôts, droits et
taxes concernés (redevances superficiaires, droits de douane, etc), la nature du versement

(acomptes, soldes, régularisations, etc), la date et le montant du paiement, la désignation du

receveur chargé du recouvrement, ainsi que toutes autres indications utiles.

Dispositions particulières
Les états, situations et informations visés aux articles 6.2 à 6.8 ci-dessus seront établis et présentés

sur des modèles d'imprimés fixés par le Ministère, en consultation avec le Contractant.

Le Ministère pourra, en tant que de besoin, demander au Contractant de lui fournir tous autres

états, situations et informations qu'elle jugera utiles.

82
ANNEXE 3 : MODELE DE GARANTIE BANCAIRE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le

Contractant (Sur papier entête de la Banque)

A Monsieur le Ministre chargé des Hydrocarbures Bruts,
Etat Mauritanien

Nouakchott

Mauritanie

Montant : -----

En lettres :

Nous sommes informés que, en date du ----- ; l'Etat Mauritanien a conclu un Contrat d'exploration

production avec le Contractant constitué de l'entité suivante :

Kosmos Energy Mauritania

Grand Cayman

La société KOSMOS ENERGY adresse------ est le Donneur D'’ordre et est ainsi désignée ci-après.

Conformément à l’article 4.6 de ce Contrat, une garantie bancaire de bonne exécution des engagements

minimums de travaux souscrits au titre de chaque phase de la Période de Recherche du contrat, doit être

remise à l'Etat.

Ceci dit, nous, (nom de la banque

) désignée ci-dessous par «la

Banque », sur instructions du Donneur D'ordre, nous nous engageons par la présente, de façon

irrévocable, à payer à l'Etat mauritanien, indépendamment de la validité et des effets juridiques du

contrat en question et sans faire valoir d'exception ni d'objection résultant dudit Contrat, à votre

première demande, tout montant jusqu’à concurrence du montant maximal précité dans la présente

w lb

ne à

83

\u
lettre de garantie, à réception par nous-mêmes d’une demande de paiement dûment signée et d’une
confirmation écrite de votre part attestant que le Contractant n’a pas rempli les engagements minimums

de travaux susmentionnées et précisant la nature ainsi que le coût estimé des travaux inexécutés.

Pour des raisons d'identification, votre demande de paiement écrite ne sera considérée comme valable

que si elle nous parvient par l'intermédiaire de notre banque correspondante installée en Mauritanie

(nom------, adresse ------ ), accompagnée d’une déclaration de cette dernière certifiant qu'elle a

procédé à la vérification de votre signature.

Votre appel est également acceptable dans la mesure ou il nous est transmis dans son intégralité par la
banque en question au moyen d'un /SWIFT confirmant qu'elle nous a envoyé l'original par courrier

recommandé où par un autre service de courrier exprè

à notre adresse [adresse de la Banque] et que la

signature y figurant a fait l’objet d’une vérific.

ion par cette dernière.

Le montant de la Garantie sera réduit du montant des dépenses effectuées par-—-

. à réception
par la Banque de la copie d’un état de réalisation des travaux visé par l'Etat mauritanien attestant du
montant des dites dépenses et le nouveau montant de la Garantie en résultant, selon le modèle en

annexe A.

Notre garantie est valable jusqu’au - --- (prévoir 6 mois après la fin de la phase

en question de la Période de Recherche) et s’éteindra automatiquement et entièrement si votre
demande de paiement ou le /SWIFT ne nous est pas parvenue à l'adresse ci-dessus à cette date au plus

tard, qu’il s’agisse d’un jour ouvrable ou non.

Tous les frais bancaires liés à la présente garantie sont à la charge du Donneur D'ordre.

Cette garantie est soumise aux « Règles uniformes de la CCI relatives aux garanties sur demande » de

la Chambre de Commerce internationale (Publication ICC en vigueur N° 758).

e Signature du représentant autorisé et cachet de la Banque

\k

4

84
Modèle de notification d'engagement de dépense et de réduction de garantie à utiliser

Notification d'engagement de dépenses et de réduction de garantie

A Monsieur le Ministre chargé des Hydrocarbures Bruts,

Etat Mauritanien

Nouakchott

Mauritanie

Objet : Notification d’engagement de dépenses et réduction du montant de la garantie ref. XXXX

Monsieur le Ministre,

Nous nous référons au Contrat d’exploration-production signé en date du ------ ainsi qu'à la garantie

bancaire de bonne exécution d'un montant initial de ----USD délivrée par ----- en date du -—— sous la
référence n° ----—
A la date du ------ le montant des dépenses engagées s'élevait à —— MUSD. En conséquence le

montant de ladite garantie se trouve réduit à---—- (chiffres + lettres).

Formule de politesse

Date :

Signature Entité contractante

Visa donneur d'ordre (KOSMOS ENERGY)

Visa du Ministère chargé des Hydrocarbures, signature dûment habilitée

Précédée de la mention « Bon pour accord sur la réduction de la garantie en objet à hauteur de XXXX »

NOM + FONCTION + TIMBRE du Ministère

ig

85
